UNITED STA'I`ES DISTRIC'I` COURT
NORTHERN I)ISTRICT OF ILLINOIS

EASTERN DIVISION
NEXT PAYMENT SOLUTIONS, INC., )
)
Plaintit`f, )
) No. 17 C 8829

v. )

) Chief Judgc Rubén Castillo
CLEARESULT CONSULTING, INC., )
)
Defendant. )

MEM()RANDUM OPINION AND ORDER

Next Payment Solutions, Inc. (“Plaintit"i") brings this trade secret misappropriation and
breach of contract action against CLEAResult Consulting, Inc. (“Defendant”) related to software
that Plaintift` developed (R. 36, Am. Compl. 1111 194-260.) Defendant moves for summary
judgment on all of Plaintift"s claims pursuant to Federal Rule of Civil Procedure 56. (R. 190,
Am. Mot. for Summ. J. at l; R. 191, Mem. at 30.) Also before the Court are motions filed by
both parties to strike or exclude evidence (R. 221, Pl.’s Mot. to Strike at 4; R. 225, Def.’s l\/lot.
to Strike at l; R. 230, l\/Iot. to Exclude Expert at l.) Finally, Plaintiff asks the Court for an order
compelling Det`endant to compensate Plaintift’ s experts for the time they spent preparing for and
attending depositions (R. 271, Mot. at ll.)

For the reasons stated beloW, Defendant’s amended motion for summary judgment
(R. 190) is granted in part and denied in part. As for the evidentiary motions, (R. 221; R. 225;
R. 23 0), they are all denied except for Defendant’s request that Plaintiff produce metadata and
correspondence related to nondisclosure agreements that Were revealed to Defendant after the
close of discovery Finally, the Court grants in part and denies in part Plaintift‘s motion to

compel payment of Plaintift" s experts, (R. 271).

 

RELEVANT FACTS

The following facts are undisputed unless otherwise stated Defendant is a Texas
corporation that implements programs for utility companies to increase homeowners’ energy
efficiency (R. 245-1, Pi.’s Resp. to Def.’s Factsjl 1; R. 243-5, Nelson Dep. Tr. at 8-9.¥)
Defendant engaged Plaintiff, an lllinois software development company, to develop an online
portal for processing rebates. (R. 245-1, Pl.’s Resp. to Def.’s Facts 1[ 2.) Matt Peterson
(“Peterson”) is Plaintiff’ s Chief Executive Officer, (R. 245~11, Peterson Decl. at l), and Jill
Staszak (“Staszak”) is the majority shareholder of Plaintiff. (R. 245-16, Staszak Decl. at l.)
Defendant’s key employees that Peterson interacted With include: Defendant’s Chief Technology
Officer David McCann (“McCann”); Tom Difiley (“Diffley”), Director of Incentive Processing;
Paul Johns (“Johns”), Senior l\/Ianager of Field Services and the Portfolio Director for
Consumers Energy; and Tim Mahler (“Mahler”), Vice President. (See, e.g., R. 245-11, Peterson
Decl. at 2-7; R. 245-5 at 18, Feb. 27, 2015, Jolms Email; R. 245-5 at 27-28, May 13, 2015,
Diffley Email; R. 245-5 at 30, Aug. 14, 2015, Johns Email; R. 243-ll at 71~72, Sept. 10,2015,
Mahler Email.)

The primary software platform that Plaintiff offers is its “Next System,” which is a
software program that allows a business to process customer rebates or carry out a customer
reward program online. (R. 198-l , Peterson Dep. Tr. at 155-56.) Plaintiff created a customized
version of the Next System for Defendant so that Defendant could offer an online rebate~

processing program to its utility company clients. (Ia’. at 206~07.) The Next System includes a

 

§ Where the Court cites or discusses portions of a document filed under seal, it is because the Court has
determined that those portions of the document were improperly filed under seal. See fn re Specht, 622
F.3d 697, 701 (7th Cir. 20l 0) (“Documents that affect the disposition of federal litigation are
presumptively open to public view, even if the litigants strongly prefer secrecy, unless a statute, rule, or
privilege j ustiiies confidentiality.”).

 

“Next System Bacl< End,” which Plaintiff describes as the part of the Next System that has the
Next System’s source code, data encryption, web application, and parts of the Next System that
can only be accessed with a valid log-in and password. (Ia’. at 142-47.)

I. The Master Ser'vices Agreement

On October 6, 2014, Plaintiff and Defendant entered into a Master Services Agreement
(“lvlSA”).2 (R. 248, Def.’s Resp. to Pl.’s Facts 11 22; R. 245-1, Pl.’s Resp. to Def.’s Facts il 7.)
Though the MSA was signed in October 2016, the parties agreed that its effective date was April
1, 2014. (R. 245-1,P1.’s Resp. to Def.’s Facts if 7; R. 36-1, MSA at 1.)

Under the MSA, Plaintiff grants Defendant exclusive licensing rights to its “digital rebate
portal processing system, point of sale systems[,] and reward fulfillment services” for c‘all uses in
the United States and Canada related to the water, gas, electric[,] and Telecom utility business[.]”
(R. 245»1, Pl.’s Resp. to Def.’s Facts 1[ 8.) lt further provides that the parties “may agree to
extend the scope of uses to the Exclusive Rights by signed agreement or signed” Scope of Work,
which the MSA also refers to as an “SOW.” (Id.)

With respect to SOWs, the MSA provides that Plaintiff agrees to carry out “the services
required for the performance of those duties set forth and defined in fan SOW], in the form of
Exhibit A attached hereto . . . and be bound by and subject the terms and conditions contained in
this Agreement.” (Id.) The MSA specifies that “[f]rom time to time, the Parties may agree to

contract for additional services,” which “shall be memorialized as a[n] SOW and signed by both

 

2 As discussed in further detail below, Texas law applies to the MSA, and although Plaintiff argues that
the MSA was the result of prior negotiations between the parties, the prior negotiations are irrelevant
because the MSA gives no effect to such negotiations, (see R` 36-1, MSA at '/‘ (providing that the MSA is
the entire agreement between the parties)). See Adam Techs. Int’l S.A. de C. l/. v. Su£herland Glob. Servs.
Inc., No. 3:lO-CV-01172~P, ZOlO WL ll470723, at *3 (N.D. Tex. Oct. lS, ZOlO) (“The Court finds that
because the parties contracted for the MSA to supersede any previous negotiations relating to the
outsourcing relationship the MSA must govern this dispute.”), modified orr reconsideration No. 3110~
CV~Ul 172-P, 2011 WL 13137724 (N.D. Tex. May 26, 2011).

 

Parties.” (Id.) With respect to the format of SOWs, the MSA provides that they will “follow a
standardized template and include the business unit and division, an associated SOW number and
define the Client and program names, data requirements, terms and conditions, reward choices,
communication requirements, and Client or partner cascading legal language, as needed.” (Id.)
The MSA provides that SOWS will also c‘provide Client instructions for any authorization
requirements for delivery of services.” (Id.)

As to its duration, the MSA provides that it “shall remain in force for the duration of the
period specified lherein], unless extended in accordance with this Agreement[.]” (Id.) This
specified period is from “April 1, 2014 . . . until April 1, 2016, unless the Parties agree in writing
to extend the Term[.]” (Ia’.) The MSA also provides, however, that “[a]ll obligations incurred
under this Agreement shall survive the 'l`erm until satisfied,” and that the l\/ISA and all SOWs
issued under the MSA “contain the entire Agreement between the parties with respect to the
matters covered” in the MSA. (Id.) The MSA states that it “cannot be modified except in writing
signed by both parties.” (Id.)

if Defendant terminated the MSA before its expiration “without cause” or “for any reason
other than [Plaintiff" s] breach of [the MSA],” Defendant agreed to pay Plaintiff “an early
cancellation fee (‘Kill Fee’) equal to one calendar year of licensing fees[.]” (Id.) The MSA,
however, contains a limitation of liability clause, which provides that “[n] either party shall be
liable to the other party for any consequential, indirect, exemplary, special, incidental[,] or
punitive damages including, without limitation, lost profits, even if such damages are foreseeable
or the damaged party has been advised of the possibility of such damages and regardless of

whether any such damages are deemed to result from the failure or inadequacy of any exclusive

 

 

or other remedy, and, in no event shall either party’s liability to the other party exceed the total
amount of payments made under this Agreement.” (Ici.)

The MSA also has nondisclosure provisions, which specify that any party receiving
confidential information from the other shall only disclose confidential information to
“employees and contractors who (i) have a need to access such Confidential lnformation solely
for the purpose of fulfilling the obligations under this Agreement, and (ii) have been advised of
the obligations of confidentiality and are under obligations of confidentiality[.]” (Id.) Otherwise,
the M_SA provides that any party receiving confidential information “shall not . . . use or disclose
to any person, firm[,]or entity any Confidential lnformation . . . without the Disclosing Party’s
express, prior written permission.” (Id.) The MSA requires each party to “exercise at least the
same level of care to protect the other’s Confidential lnformation as it exercises to protect its
own Confidential lnformation of a similar nature, but in no event less than reasonable care.” (Id.)
The MSA’s nondisclosure provisions survive “for a period of three years following disclosure of
the Confrdential lnformation to the Receiving Party, except for trade secrets, which . . . remain
subject to the nondisclosure requirements until no longer protected by law.” (Ia'.)

ll. S()Ws

The parties dispute whether any SOWs were issued pursuant to the MSA prior to the
MSA’s expiration date of April 1, 2016. (R. 245, Resp. at 20-23; R. 247, Reply at 18-19.)
Defendant argues that no SOWs were issued before the MSA expired, and Plaintiff, on the other
hand, argues that a “Consurners Energy SOW” was executed in August 2015, which is
approximately eight months before the MSA’s expiration date. (R. 245, Resp. at 20-23; R. 247,

Reply at 18-19.)

 

 

Consumers Energy is a public utility that worked with Defendant to improve its
customers’ home energy efficiency (See R. 243-5, Nelson Dep. Tr. at 7-10; R. l98-l, Peterson
Dep. Tr. at 181.) ln his description of Plaintiff’s software development for Defendant related to
Defendant’s dealings with Consumers Ener'gy, Peterson states that it started off as a “pure
spec[ulative] deal for us” where if Consumers Energy “bought” Plaintiffs software, Plaintiff
would “add the license to the Statement of Work.” (R. 198-l. Peterson Dep. Tr. at 228.) Plaintiff
was trying to help Defendant “win the business” by demonstrating to Consumers Energy a
“booking solution” software that “was a variant of [Plaintiff’s] rebate program.” (Id.) This
software would allow Consumers Energy’s customers to schedule an appointment through an
online portal to have a technician audit their home energy use and identify areas where energy
efficiency could be improved (R. 243-5, Nelson Dep Tr. at 18-19; R. 198~3 at 8-13, Aug. ll,
2014, Presentation; R. 198~3 at 42-45, Sept. 10, 2014, Email Chain.) There was no signed SOW
covering this work for Consumers Energy; rather, Peterson stated that “there’s an e~mail string
most likely with . . . Johns . . . where . . . lohns has said yes, build [the booking solution].”

(R. 198-1, Peterson Dep. Tr. at 229~30.)

On August 28, 2014, Peterson sent a Consumers Energy SOW by email to Defendant’s
representatives (R. 245-10 at 18, Aug. 28, 2014, Email.) The email states “[a]ttached is the
SOW (statement of work) for this progranr.” (Id.) The attachment is an SOW for “an online
booking tool supporting self service . . . and call center agents to book appointments[.]”

(R. 245-10 at 19, Aug. 28, 2014, SOW.) On the same day the parties executed the MSA, October
6, 2014, Peterson sent to Defendant a document titled “Statement of Work #l CLEAResult -
Booking Tool.” (R. 248, Def.’s Resp. to Pl. ’s Facts jj 22.) Like the SOW Peterson emailed on

August 28, 2014, the October 6 SOW was for “an online booking tool supporting self service . . .

 

and call center agents to book appointments” for Consumers Energy. (R. 245-10 at 35, SOW #l.)
Defendant did not respond to this SOW. (See r`a'.; R. 243, Def.’s Resp. to Pl.’s Facts ii 22.)

As late as February 10, 2015, Peterson noted in an email to Defendant’s representatives
that the Consumers Energy “Scheduling Wizard is not covered in [the parties’] licensing
agreement, except by verbal contract-which l see as binding[.]” (R. 243-6 at 27, Feb. 10, 20l5,
Peterson Email.) On February 20, 2015, Peterson emailed l ohns the versions of the unsigned
Consumers Energy SOWs from August and October 2014, referring to them as “MOUs,” and
Peterson stated that without “an l\/lOU for the Booking tool, [Plaintiff s] only Billing mechanism
is per hourly billing[.]” (R. 243-6 at 31, Feb. 20, 2015, Peterson Ernail.) Peterson then offered to
Defendant different payment options for the Consumers Energy booking tool, which included:
“1)No l\/lOU Bill hourly[;] 2) Add {Consumers Energy] Scheduling Wizard as a ‘Program’
(l\/lOU) and agree to any pricing . . . to support this as a stand alone [arnount] per month . . . ;
[and] [l’laintiff’s] Plan,” which was “to add a Scheduling Wizard ‘Product’ to the Licensing
agreement[.]” (lui.)

On Februar'y 27, 2015, Peterson sent another email to lohns inquiring about the status of
the Consumers Energy SOW. (R. 245-5 at 18~19, Feb. 27, 2015, Peterson Ernail.) ln the email,
Peterson asks Johns “[h]ave you decided how you would like to operate going forward with
respect to contract support of the Scheduling Wizard?” (Ia’.) Peterson again offered several
pricing options for the software, which included an arrangement whereby Plaintiff would bill
Defendant by the hour, a negotiated contract setting forth a fixed number of hours for software
development, and a customized “Scheduling Wizard pricing pro gram” devised by Plaintiff. (Id.)

l olms forwarded this email to his superior, Diffley, and stated in the email that he had “been

 

totally and expressly noncominittal in {his] communications with [Peterson].” (R. 245-5 at l8,
Feb. 27, 2015, lohns Email.)

On August 4, 2015, Peterson emailed Diffley, Johns, and l\/lahler stating that as of luly
2015, Plaintiff had exhausted all its software development hours under the parties’ contract.
(R. 245-5 at 25, Peterson Aug. 4, 2015, Email.) Peterson then stated that, with respect to the
“booking tool” for the Consumer Energy project, “[i]t is my position that [it] will continue to be
provided under the umbrella of the original Licensing Agreement[.]” (Id. at 26.) Peterson further
stated that Plaintiff was “not looking to mark-up or create any other revenue stream, just cover
the costs related to supporting this New Product not covered in the original Licensing
agreement.” (Id.) He added that Plaintiff would “continue to provide support and development
for the Booking Tool with the assumption that [the parties] are going to secure an Addendurn
Agreement covering the Booking Tool shortly” and that if this was not agreeable, Plaintiff would
“immediately stop all technical work for the Booking Tool until [Defendant] provide[d] direct
approval[.]” (Id.) -

Diffley responded that “[a]ll matters related to the referenced booking tool are handled by
Tim l\/lahler and Paul lohns[.]” (R. 245-5 at 25 , Aug. 4, 2015 , l)iffley Email.) lie also asked
Peterson how much additional money Plaintiff wanted Defendant to pay for this software (lul)
ln an effort to “bring clarity to [the parties’] working relationship,” Peterson responded that
“[p]er your direction, [Plaintiff] has engaged With [Mahler and lohns] to add the Scheduling
Tool to the current Licensing Agreement. But this has not been completed yet[.]” (R. 245-5 at
22, Peterson Aug. 4, 2015, Email.) Peterson then stated that “[b]efore any more support is _
provided for the Scheduling Tool, it must be authorized by you or we need an addendum in

place[.]” (Id.) He further noted that “[w]e were asked to develop the . . . Scheduling Tool with no

 

promises of it being used_we did it on spec” and that “[i]t turned out to be a good solution for
Consumers [Energy] and [Defendant,] and now we are working . . . to determine the Scheduling
Tool addendum agreement terms moving forward for the additional services/software not
included in the original Contract.” (Id. at 24.)

Peterson also noted that Defendant “purchased a software license” and that “per the
original contract there [are] no defined development hours.” (ld. at 21.) Thus, Peterson’s
understanding of the l\/lSA was that Defendant did not “‘purchase development hours” and
instead Defendant is “billed at the . . . rate defined by” the Pricing Schedule attached as Exhibit
B to the parties’ contract. (Id.) Therefore, in Peterson view, “[w]ithout an addendum to the
contract, [Defendant] has not technically licensed the Scheduling Tool software.” (Id.) Peterson
also testified that as of August 4, 2015, the Consumers Energy “scheduling tool” had not been
added to the MSA, and that Plaintiff was billing Defendant by the hour for its development of
that tool. (R. 243-7, Peterson Dep. Tr'. at 13.)

On August 28, 2015, Peterson emailed Johns a “draft” version of a Consumers Energy
SOW, which according to Peterson, pulled “together the various ones [the parties] ha[d]
proposed in the past and consolidated.” (R. 245-l, Pl.’s Resp. to Def.’s Facts ll 52; R. 243-6 at
40, Aug. 28, 2015, Peterson Email.) Peterson asked l ohns to “make sure your interests are
captured” in the draft SOW and “if l missed anything[,] let’s get it included.” (R. 243-6 at 40,
Aug. 28, 2015, Peterson Email.)

The parties dispute whether, after these email exchanges, Defendant, through Johns,
agreed in an email that it would license Plaintiff’s scheduling software for a monthly fee and
whether Defendant then started paying Plaintiff a monthly fee for the scheduling tool. (R. 248,

Def.’s Resp. to Pl.’s Facts 1[1[ 26, 37-38.) According to Plaintiff, Defendant did agree to license

 

the scheduling tool pursuant to the terms of the most recent unsigned draft of the Consumers
Energy SOW and other enrails; thus, Plaintiff started billing Defendant for the Consumers
Energy scheduling tool on August 18, 2015, (R. 248, Def.’s Resp. to Pl.’s Facts jlj[ 26, 37-38;

R. 243~7, Peterson Dep. Tr. at 18-20.) The parties, however, do not dispute that to the extent the
parties entered into an agreement regarding the Consumers Energy proj ect, it was described as a
“new agreement.” (R. 248, Def.’s Resp. to Pl.’s Facts jj 44.) Additionally, Peterson, in l\/larch
2016 and well after the date Plaintiff argues it started billing Defendant for the Consumers
Energy scheduling tool, sent an email to McCann stating that the “l\/ISA will expire April l” and
could “be extended with mutual agreement in wi'iting.” (R. 198-5, Peterson March l, 2016,
Email.) ln this same email, Peterson referred to the parties’ arrangement for the Consumers
Energy project as a “gentleman’s agreement.” (Id.)

Peterson’s understanding of the back and forth email discussions with Defendant’s
employees about the Consumers Energy SOW was that the “MSA had a term on it,” but “we
were told that it’s business as usua ” and “were also awarded new business, new contracts, and
everything was continuing as it had before.” (R. 198~1, Peterson Dep. Tr. at 183 .) “[Plaintiff]
continued to provide services, we sent invoices[,] and we were paid up until the time [Defendant
terminated the parties’ relationship] on November l,” 2017. (la'.) This was based on Peterson’s
understanding that in his experience with Defendant, “you could have a verbal agreement and
wait six to eight months to get a final[,] signed agreement in writing.” (Id. at 184.)

III. The FAST Tool and the End of the Parties’ Relationship

Plaintiff presents evidence showing that, starting in Febr'uary 2016, the parties ended their

business relationship related to Plaintiff’s online rebate processing portal and instead continued

doing business together with utility companies by providing those companies home energy \

10

 

 

 

 

audit services using Plaintiff s “FAST Tool.” 3 (R. 245-11, Peterson Decl. at 6.) While the focus
of the parties’ relationship at this time was the FAST Tool, evidence shows that Plaintiff
performed other miscellaneous software development work for Defendant, and the parties
dispute whether Defendant paid for this work, which included security upgrades, “auto routing”
upgrades, a data exchange software program, and a software application that could be used on
mobile devices. (Id. at '7-8; R. 248, Def.’s Resp. to Pl.’s Facts jj 52.)

According to Plaintiff, the l41 AST Tool is the same as the software tool developed for the
Consumers Energy project, (R. 245~1, Pl.’s Resp. to Def.’s Facts jjjj 9, 12)_"a software program
that allows homeowners to book an appointment for a home energy audit analyzing how the
homeowner can make his or her home energy use more efficient (See R. 245-11, Peterson Decl.
at 2-3; R. 243-9 at 53-81, Training l\/lanual; R. 200, Pl.’s lnterrog. Resps. at 3-8.) The parties
dispute the nature of their contractual relationship governing the development and licensing of
the FAST Tool, specifically whether it was subject to the terms and conditions of the MSA or
was governed by a separate, standalone agreement independent of the MSA. (R. 248, Def.’s
Resp. to Pl.’s Facts jjjj l7-51; R. 245-1, Pl.’s Resp. to Def.’s Facts jjjj 52-68.)

Plaintiff hired independent contractors to write all the software code for the FAST Tool.
(R. 245-1, Pl.’s Resp. to Def.’s Facts jj 10.) 'l`he parties dispute whether the rights to the FAS'l`
Tool were transferred from those independent contractors to Plaintiff (R. 245-11, Peterson Decl.
at 2; R. 245-1, Pl.’s Resp. to Def.’s Facts jjjj 6, 10-11.) The FAST tool was developed in
consultation with Defendant so that Plaintiff could develop a software program that satisfied the

requirements of Defendant’s utility company clientsl (R. 245-1, Pl.’s Resp. to Def.’s Facts jj 14.)

 

3 The word “FAST” is used as an acronym for “Field Automation Suppor't lools.” (See, e.g., R. 198-3 at
152-94, Screenshot.)

ll

 

The parties also dispute whether Plaintiff took reasonable measure to protect the secrecy
of the FAST Tool’s proprietary features Defendant presents evidence showing that Plaintiff did
not require parties with access to the FAST 'l`ool to execute nondisclosure agreements, and that it
did not designate materials related to the FAST Tool as “confrdentia .” (R. 245~1, Pl.’s Resp. to
Def.’s l"acts jjjj 22-29, 31~32, 40-43, 48~51.) Defendant also comes forward with evidence
showing that Plaintiff’ s passwords protecting its software were rudimentary and easy to
decipher, and that Plaintiff made a video demonstration of the FAST Tool available to the public
on the lnternet. (Ia’. jjjj 30, 44-47.) Plaintiff, on the other hand, presents evidence showing that its
proprietary and secret information, including source code, was stored on secured servers and was
protected by a password and log-in credentials (R, 245-11, Peterson Decl. at 9; R. 243-7,
Peterson Dep. Tr. at 194-98.) Plaintiff also points to evidence showing that it required software
developers and other third parties to sign nondisclosure agreements before they were given
access to the FAST Tool. (R. 245~16, Staszak Decl. at 5; R. 245»1 l, Peterson Decl. at 9-12.)

Prior to November 2017, Defendant initiated an effort to replace Plaintiff’s FAST Tool
with its own software solution, “DSMTracker.” (R. 245-11, Peterson Decl. at 14-16; R. 245~4,
Johns Dep. Tr. at 167-72; R. 243-18, Emerson Dep. Tr. at 237-42; R. 243-16, Dep. Tr. at 142-
65.) The parties dispute whether DSl\/llracker had all the functions that were available on the
FAST Tool before Defendant transitioned to DSl\/l'l`racker. (R. 245-11, Peterson Decl. at 12~13;
R. 245-1, Pl.’s Resp. to Def.’s Facts jjjj 78-79; R. 243-19, Weitner Dep. Tr. at 9-12; R. 243-5,
Nelson Dep Ti‘. at 170~73, 190-93.) The parties also present conflicting evidence as to whether
Defendant, without authorization, logged into the Next System Back End, took Plaintiff s
confidential information related to the FAST Tool, and used that information to adapt

DSMTracker so that it had all of the FAST Tool’s functions (R. 248, Def.’s Resp. to Pl.’s Facts

12

 

jjjj 78-88', R. 245-11, Peterson Decl. at 14-16.) The parties, however, agree that there is no
evidence that Defendant accessed or ‘°stole” the source code for the FAST Tool. (R. 245-1, Pl.’s
Resp. to Def.’s Facts jj 20.) After Defendant finalized its transition from Plaintiff` s FAST Tool to
DSl\/lTracker, Peterson received an email from l\/lahler on November 1, 2017, stating that all of
Defendant’s programs using the FAST Tool had been replaced by DSMTracker. (R. 198-1,
Peterson Dep. 'l`r. at 185-86; R. 198-5 at 94, l\/lahler Nov. l, 20l7, Email.)

Defendant, therefore, terminated its business relationship with Plaintiff, (R. 198-1,
Peterson Dep. Tr. at 185»86; R. 198-5, Mahler Nov. l, 20l'7, Email), and, shortly thereafter,
Plaintiff sent Defendant invoices No. 413 and 421, which charged Defendant for its use of the
FAST Tool in November and December 2017. (R. 248, Def.’s Resp. to Pl.’s Facts jj 56;

R. 245~16, Staszak Decl. at 3.) Plaintiff also sent Defendant invoice No. 422, which billed
Defendant for the “kill fee” that is described in the MSA. (R. 248, Def.’s Resp. to Pl.’s l"acts
jj 57; R. 245-16, Staszak Decl. at 3~4.)

PROCEDURAL HISTORY

Plaintiff filed this lawsuit on December 7, 2017. (R. l, Compl.) On March 1, 2018,
Plaintiff filed a seven-count amended complaint, which is the operative complaint (R. 36, Am.
Compl.) On luly 3l, 2018, the Court granted in part a motion to dismiss the amended complaint,
which disposed of Plaintiff’ s unfair competition claims and a fraud claim. (R. 125, Order at
24-26.) What remains of the amended complaint are counts for: misappropriation of trade secrets
in violation of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §§ 1832 and 1836 (Count l);
breach of the SOWs and MSA (Counts ll and lll); unjust enrichment (Count lV); and promissory
estoppel (Count V). (R. 36, Am. Compi. jjjj 194-269.) The amended complaint was styled as a

verified amended complaint because Peterson verified that the facts alleged in the amended

l3

 

complaint are true and correct under penalty of perjury. (R. 36, Am. Compl.; R. 37, Peterson
Decl.) Along with its amended complaint, Plaintiff filed a motion for a temporary restraining
order (“TRO”). (R. 49, Mot. for TRO.) The Court denied Plaintiff’ s motion for a TRO, (R. 117,
Min. Entry; R. 123, Tr. at 3-4), and instead-consistent with Plaintiff’s requests-~»~advanced this
case on an expedited basis (R. 65, l\/lin. Entry; R. 88, l\/lin. Entry; R. l52, Order at 4-5.)

With discovery completed, (see R. 151, Min. Entry), Defendant now moves for summary
judgment on all of the remaining counts in the amended complaint4 (R. 190, Am. l\/lot. for
Summ. J.; R. l9l, Mem. at 30.) Defendant argues that Plaintiff s DTSA claim fails because
Plaintiff cannot identify with specificity the trade secrets that Defendant allegedly
misappropriated (Id. at 6~11.) Defendant also asserts that Plaintiff"s DTSA claim cannot proceed
to trial because it is undisputed that Plaintiff publicly disseminated the FAST Tool on the
lnternet, and because Plaintiff failed to reasonably protect the FAST 'l`ool°s secrecy. (Id. at
l 1-16.) Finally, Defendant argues that summary judgment is proper on Plaintiff’s DTSA claim
because Plaintiff does not own the FAST Tool and because the FAST Tool’s features and
functions were readily ascertainable to Defendant through general industry knowledge (Id. at
16-20.)

Defendant argues that the Court should grant summary judgment on Plaintiff’s breach of
contract and unjust claims because Defendant paid all amounts owed to Plaintiff under the
parties’ contract until the contract expired (ld. at 20-27.) Defendant maintains that summary
judgment is also warranted as to Plaintiff s promissory estoppel claim because Plaintiff fails to

provide any evidence that can support the elements of a promissory estoppel claiin. (ld. at

 

4 Defendant filed a motion for summary judgment on Septeinber 14, 2018, (R. 154, Mot. for Summ. .l.),
but that motion was withdrawn after the Court granted Defendant leave to file an amended motion for
summary judgment (R` l86, Min. Enti'y.) The amended motion for summary judgment that Defendant
filed on October 23, 2018, (R. l90), is the latest and operative motion for summary judgment

14

 

 

27-28.) ln the alternative, Defendant argues that its liability must be capped at $742,188 because
a limitation of liability provision in the parties’ contract limits Defendant’s monetary liability to
that amount. (Id. at 28-30.)

in response, Plaintiff argues that the existence of a trade secret is a question of fact, and
therefore the Court cannot grant summary judgment on Plaintiff’ s DTSA claim. (R. 245, Resp. at
4-5.) Plaintiff contends that, in any event, it has sufficiently identified the trade secrets at issue
that were misappropriated (Id. at 5-9.) Plaintiff further maintains that it reasonably protected the
secrecy of its FAST Tool because Plaintiff did not disclose any information about its FAST Tool
through the lnternet that would allow a party to reverse-engineer the FAST Tool. (Id. at 9-l l.)
Plaintiff also argues that there are other disputed issues of fact that preclude this Court from
finding, as a matter of law, that Plaintiff failed to reasonably protect the FAST Tool’s secrecy.
(Id. at 11-14.) Additionally, in Plaintiff"s view, there are factual disputes as to whether the FAST
Tool was readily ascertainable through industry knowledge and whether Plaintiff owned the
FAST Tool. (Ia’. at 14-18.)

Plaintiff argues that summary judgment is not proper on its breach of contract claims
because there is conflicting evidence as to the precise terms of the parties’ contract (Id. at 18-
26.) With respect to its unjust enrichment claim, Plaintiff argues that the Court should deny
summary judgment if the Court finds that the parties lacked an enforceable contract covering
development and licensing of the FAST Tool. (Ici. at 26-27.) Finally, Plaintiff argues that it
provides enough evidence to proceed to trial on its promissory estoppel claim, and that the
parties’ contract does not limit Defendant’s monetary liability. (Id. at 27-30.)

Both parties also move to strike portions of the record. Specifically, Defendant moves to

strike: several exhibits that it claims Plaintiff failed to produce before the close of discovery;

15

 

 

evidence that Defendant asserts is opinion testimony; other evidence that Defendant claims is
inadmissible hearsay, lacking in foundationJ or otherwise not admissible under the Federal Rules
of Evidence; and several exhibits and deposition excerpts that Plaintiff failed to cite in its Local
Rule 56.l statement of facts. (R. 225, Def.’s Mot. to Strike at l; R, 228, l\/lem. at l, 15.)
Defendant also moves to exclude certain opinions of Plaintiff’ s expert, Ricardo Valcrdi
(“Valerdi’°), that Plaintiff relies onto defeat summary judgment (R. 230, Mot. to Exclude Expert
at l', R. 231, Mem. at 1-2, 15.) Plaintiff moves to strike paragraphs 44-46 of Defendant’s Local
Rule 56.1 statement, which deal with Plaintiff’ s claimed failure to keep secret its FAST Tool by
posting a video demonstrating the FAST Tool’s features on the Internet. (R. 221, Pl.’s l\/lot. to
Strike at 1-4.) Plaintiff argues that these statements are not properly supported by admissible
evidence and should be stricken (Ia’.)

Finally, Plaintiff moves to compel Defendant to compensate Plaintiff’s experts pursuant
to Federal Rule of Civil Procedure 26(b)(4)(E)(i). (R. 271, l\/lot. at 11.) Defendant opposes this
motion, arguing that it is premature and should not be considered until after trial, and that
Plaintiff’s requested expert fees are unreasonable (R. 278, Resp. at 1.) This motion, the motion
for summary judgment, and the motions to strike are fully briefed and ripe for the Court’s
consideration (See R. 283, Reply; R. 247, Reply; R. 220, Min. Order.)

LEGAL STANDARD

F ederal Rule of Civil Procedure 56 provides that “{t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). Summary judgment is
proper “if the pleadings, depositions, answers to inten'ogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

16

 

 

moving party is entitled to a judgment as a matter of law.” Celorex Corp. v. Can"ert, 477 U.S.
317, 322 (l 986) (quotation omitted). A genuine dispute of material fact exists if “the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Daugherly v. Page,
906 F.3d 606, 610 (7th Cir. 2018) (quoting Anderson v. Liberly Lobl)y, Inc., 477 U.S. 242, 248
(l986)). In deciding whether a dispute exists, the Court must “consider all of the evidence in the
record in the light most favorable to the non-moving party[] and . . . draw all reasonable
inferences from that evidence in favor of the party opposing summary judgment.” Dunn v.
Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018) (quotation omitted).

Under Rule 56, the movant has the initial burden of establishing that a trial is not
necessary Srerk v. Rea’box Automared Retail, LLC, 770 F.3d 618, 627 (7th Cir. 20l4). “That
burden may be discharged by showing . . . that there is an absence of evidence to support the
nonmoving party’s case.” Ia’. (quotation omitted). lf the movant carries this burden, the
nonmovant “must make a showing sufficient to establish the existence of an element essential to
that party’s case.” Id. (quotation omitted). The nonmovant “must go beyond the pleadings (e. g. ,
produce affidavits, depositions, answers to interrogatories, or admissions on file) to demonstrate
that there is evidence upon which a jury could properly proceed to find a verdict in [his or her]
favor.” Id. (quotation omitted). “lnferences supported only by speculation or conjecture will not
suffice,” and neither “will the mere scintilla of evidence.” Johnson v. Advr)cate Health & Hosps.

Corp., 892 F.Bd 887, 894 (7th Cir. 2018). ln addition, not all factual disputes will preclude the

C\'.

 

entry of summary judgment but only disputes of material fact irrelevant or unnecessary
factual disputes do not preclude summary judgment.” Carroll v. Lynch, 698 F.Bd 561, 564 (7th

Cir. 2012) (internal quotation omitted). “[T]he substantive law will identify which facts are

material.” Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016) (quotation omitted).

17

 

 

ln deciding a summary judgment motion, the Court cannot weigh conflicting evidence,
assess the credibility of the witnesses, or determine the ultimate truth of the matter, as these are
functions of the jury. Anderson, 477 U.S. at 255; Omnicare, Inc. v. UnitedHealth Grp., Inc., 629
F.3d 697, 704-05 (7th Cir. 20l1). lnstead, the Court’s function is “to determine whether there is
a genuine issue for trial.” Tolan v. Cotlon, 572 U.S. 650, 657 (2014) (quoting Anderson, 477
U.S. at 249).
ANALYSIS

I. Motions to Strike and Exclude Evidence

As a preliminary matter, the parties move to strike each other"s proffered evidence.
Defendant moves to strike: exhibits that Plaintiff failed to timely produce in discovery; portions
of Peterson’s and Staszak’s declarations', deposition exhibits not cited in Plaintiff" s Local Rule
56.1 statement of material facts ; and “numerous exhibits and deposition excerpts that are
inadmissible because they contain hearsay, lack foundation, or are otherwise inadmissible[.]”
(R. 225, Def.’s Mot. to Strike at l; R. 228, Mem. at l.) Defendant also asks this Court to exclude
certain opinions of Plaintiff’ s expert witness, Valerdi. (R. 230, Mot. to Exclude Expert at l.)
Plaintiff moves to strike paragraphs 44 through 46 of Defendant’s Local Rule 56.1 statement of
material facts. (R. 221, Pl.’s Mot. to Strike at 4.) The Court addresses each motion in turn.

A. Defendant’s Motions

l. Motion to Strike Plaintiff’s Summary Judgrnent Exhibits

Defendant’s first motion asks the Court to strike a variety of documents that Plaintiff
submits in opposition to Defendant’s motion for summary judgment, starting with nondisclosure
agreements between Plaintiff and third parties that Plaintiff did not produce before the close of

discovery. (R. 228, Mem. at 3-5.) Plaintiff does not dispute that it failed to produce these

18

 

 

agreements ; rather', it argues that its failure to produce them was substantially justified or
harmless (R. 264, Resp. at 5-11.)

Under the Federal Rules, a party may not rely on documents to oppose summary
judgment if they were not produced in discovery, “unless the failure [to produce] was
substantially justified or is harmless.” FED. R. CIV. P. 37(0)(1). Whether Plaintiff’ s failure to
produce the agreements is substantially justified or harmless, “is entrusted to the broad discretion
of the district court,” with the following factors guiding the Court’s analysis: “(l) the prejudice
or surprise to the party against whom the evidence is offered; (2) the ability of the party to cure
the prejudice', (3) the likelihood of disruption to the trial; and (4) the bad faith or willfulness
involved in not disclosing the evidence at an earlier date.” David v. Carerpillar, Inc., 324 F.3d
851, 857 (7th Cir. 2003).

Weighing the above factors, the Court concludes that Plaintiff’s failure to produce the
nondisclosure agreements between Plaintiff and third parties is substantially justified and
harmless These agreements pose little prejudicial effect or surprise to Defendant on summary
judgment because Peterson testified at a deposition that Plaintiff required third parties to sign
nondisclosure agreements, and Peterson specifically referenced two of these agreements in his
deposition (R. 198-1, Peterson Dep. Tr. at 64, 84-86, 99-102, 114-17.) Plaintiff submits
evidence showing that this error was due to the parties’ agreement regarding search terms they
devised to gather and produce electronically-stored information, and not because of any bad faith
or gamesmanship. (R. 264-5, Armstrong June 2, 2018, Email at l.) lndeed, the parties do not
dispute that these search terms yielded tens of thousands of documents produced in discovery.
(See id, R. 125, Order at 34-37.) The Court also finds that the tardy production of these

nondisclosure agreements will cause little or no disruption to the trial, given that the trial date for

19

 

this case has been vacated and has yet to be rescheduled (R. l51, Min. Entry.) Weighing the
above factors that guide the Court’s analysis, the Court denies Defendant’s motion to strike the
nondisclosure agreements that were produced after the discovery deadline See Worla' Kr`rcherl,
LLC v. Am. Ceramic Soc ’y, No. 12-CV-8626, 20l5 WL 7568369, at *2-3 (N.D. lll. Nov. 24,
20l 5) (denying request to exclude evidence where there was little prejudice and any burden
caused by late disclosure could be cured); Berman v. Stryker Corp., No. ll C 1309, 2013 WL
5348324, at *2 (N.D. lll. Sept. 24, 2013) (declining to exclude evidence produced after deadline
where there was “little surprise,” “no prejudice,” and c‘no basis for inferring willfulness”). The
Court, however, grants Defendant’s request that Plaintiff produce full metadata for the
nondisclosure agreements and any correspondence related to these documents (R. 228, l\/lem. at
5.) Plaintiff shall produce this information within 14 days of the date of this order.

Next, Defendant argues that the Court should strike portions of Peterson’s and Staszak’s
declarations because they are improper opinion evidence and not based on personal knowledge
(Id.) Defendant argues that Peterson has no personal knowledge of the functionality of
Defendant’s software and that Staszak has no personal knowledge of Defendant’s employees
logging into the Next System Back End, and that they both obtained such knowledge from
documents that Defendant produced in discovery. (Compcn-'e ia'. at 6-7, with R. 245-1, Peterson
Decl. at l2-l4, and R. 245-16, Staszak Decl. at 3.) Defendant, however, overlooks a critical rule
regarding evidence used on summary judgmentethat Plaintiff’ s cited materials are objectionable
only if they “cannot be presented in a form that would be admissible in evidence.” FED. R. CIV.
P. 56(0)(2). Thus, Plaintiff"s evidence need not be admissible in form, but must be admissible in
content Wheatley v. Factory Card & Parly Outler, 826 F.3d 412, 420 (7th Cir. 2016). Even if

Peterson and Staszak have no personal knowledge of the facts in the challenged portions of their

20

 

 

declarations, Defendant has failed to show how the documents that provide the basis of their
knowledge cannot be otherwise presented in an admissible form at trial through a witness who
does have personal knowledge See FED. R. CIV. P. 56(0)(2); see, e.g., Rao v. Gondi, No. 14 C 66,
2017 WL 2445l31, at *3 (N.D. lll. June 5, 2017) (denying motion to strike documents that were
not authenticated because “the challenged documents were produced by Defendants or their
agents during discovery and are likely to be authenticated at trial”). Accordingly, the Court
denies Defendant’s motion to strike portions of Peterson’s and Staszak’s declarations5
Defendant then moves to strike a variety of exhibits that fall into one of the following
categories: (1) documents that Plaintiff created for this litigation; (2) emails, spreadsheets,
unsigned agreements, and other documents that were produced in discovery that Defendant
argues are hearsay orlach foundation; and (3) deposition testimony that Defendant argues is
impermissible opinion evidence, hearsay, lacks foundation, or not based on personal knowledge
(R. 228, Mem. at 8-13.) As to the first category of evidence, the Court denies Defendant’s
motion to strike these documents because the Court does not need to consider those documents
to resolve the motion for summary judgment See DRL Enters., Inc. v. N. Al‘l. Operating Co.,
Inc., 301 F. Supp. 3d 824, 832 n.6 (N.D. lll. 20l8) (declining to exclude evidence at the
summary judgment stage because the contents of the evidence did not change the outcome);
Flores v. Lackage, 938 F. Supp. 2d 759, 779 n.14 (N.D. lll. 2013) (“The Court need not resolve

these threshold issues, because even assuming that [the plaintiff’ s] documents . . . are admissible

 

5 Defendant also objects to conclusory assertions that Staszak makes in her declaration based on the
documents that Defendant produced (See R. 228, Mem. at 7; R. 245»16, Staszak Decl. at 4.) Because
these are conclusory assertions and not assertions of fact, the Court does not consider them in its analysis
of Defendant’s motion for summary judgment See Dangherly v. Page, 906 F.3d 606, 611 (7th Cir. 2018)
(“[C]onclusory assertions . . . cannot create a genuine issue of material fact, particularly without any
evidence about what . . . defendant may have done or not done.”).

21

 

 

(thus giving him the benefit of the doubt), he cannot show that there is a genuine issue of
material fact regarding [the defendant’s] municipal liability, as explained in the text.”).

With respect to the second and third categories of evidence that are objected to as hearsay
or lacking in foundation, Defendant again overlooks that Plaintiff’ s cited materials are
objectionable only if they cannot be presented in a form that would be admissible at trial. FED. R.
CIV. P. 56(c)(2); Wheatfey, 826 F.3d at 420, For example, Defendant repeatedly objects to
documents as hearsay, such as an email from Peterson to an employee of Defendant, (R. 228,
Mem. at 10), but it is clear that the content of these ernails can be admitted at trial through
Peterson who has personal knowledge of the contents of his own email. See FED. R. EVID. 602
(providing that witness may testify about matters he or she has personal knowledge), 801(c)
(providing that hearsay applies to out-of-court statements of witnesses not testifying at trial).
Defendant’s motion lacks any argument that these categories of evidence cannot be presented in
a form that would be admissible at trial, and therefore the Court finds that Defendant fails to
carry its burden to show that such evidence is inadmissible for any purpose See Boyce v.
Wexford Health Sources, Inc., No. 15 C 7580, 2017 WL 1436963, at *3 (N.D. lll, Apr. 24, 2017)
(declining to strike evidence because, among other reasons, the party moving to strike did not
suggest that the cited exhibits were inadmissible in any form), appeal dismissed No. 17»2271,
2017 WL 6501490 (7th Cir. Aug. 23, 2017); Minn. Life Ins. Co. v. Kagan, 847 F. Supp. 2d 1088,
1093 (N.D. lll. 2012) (“iAjbsent any arguments that . . . documents and other business records

cannot be presented in a form that would be admissible in evidence at tr'ial, the Court declines to

22

 

strike [the defendant’s] facts that rely on these documents.” (quotation omitted)), a f’d, 724 F.3d
843 (7th Cir. 2013).6

Finally, Defendant moves to strike evidence that Plaintiff never cited to in its Local Rule
56.1 statement (R. 228, Mem. at 14-15.) This request is denied because Rule 56 provides that
“[t]he court need consider only the cited mater‘ials, but ir may consider other materials in the
record.” Fed. R. Civ. P. 56(0)(3) (emphasis added). ln sum, Defendant’s motion to strike is
denied with the caveat that Plaintiff must produce to Defendant the metadata for the
nondisclosure agreements it failed to timely produce as well as any correspondence relating to
those nondisclosure agreements

2. Motion to Exclude Certain Opinions of Valerdi

Defendant also asks the Court to exclude parts of Valerdi’s opinions that identify
Plaintiff’s trade secrets and discuss whether Plaintiff revealed any trade secrets by posting videos
of the FAST Tool on the lnternet (R. 231, Mem. at 4-15.) The Court denies the motion to
exclude because the Court can resolve Defendant’s motion for summary judgment without
relying on Valerdi’s opinions See DRL Enrers., Inc., 301 F. Supp. 3d at 832; Flores, 938 F.
Supp. 2d at 779 n.14. More specifically, while Valerdi offers his opinion identifying Plaintiff’ s
trade secrets, whether Plaintiff has delineated its trade secrets with enough specificity to survive
summary judgment can be determined by facts in the record and applicable law without

consideration of Valerdi’s opinionl See Composire Marine Propellers, Ine. v. Van Der Woude,

 

5 ln addition to the hearsay and lack of foundation obj ections, Defendant also argues that the deposition of
testimony of Christopher Barden is improper lay opinion, because he is not qualified as an expert to opine
on the meaning of the paities’ contract This argument is rejected because Barden may testify to his own
personal understanding of Defendant’s contract with Plaintiff based on his experience working for
Defendant, which is not based on scientific, technical, or other specialized knowledge See United States
v. Joy, l92 F.3d 76l, 767 (7th Cir. 1999) (“[P]ersonal knowledge includes opinions and inferences
grounded in observations or other first-baird experiences.”).

23

 

 

962 F.2d 1263, 1266 (7th Cir. 1992) (“The plaintiff must show concrete secrets.”). As for
Valerdi’s opinion as to whether videos posted on the lnternet revealed Plaintiff’ s trade secrets,
the Court again finds that Valerdi’s opinions are unnecessary because this issue is too factual for
resolution on summary judgment See Learm'ng Curve Toys, Inc. v. PlayWood Toys, Inc., 342
F.3d 714, 725 (7th Cir. 2003) (“Whether the measures taken by a trade secret owner are
sufficient . . . ordinarily is a question of fact for the jury.”); Peerless Indus., Inc. v. Crr`mson A V
LLC, No. 11 C l768, 2015 WL 1275908, at *13 (N.D. lll. Mar. 17, 2015) (denying summary
judgment because there was evidence that the defendant gained business advantages it did not
have until it gained access to the plaintiff s confidential information, because plaintiffs in trade
secret cases must oftentimes °‘construct a Web of perhaps ambiguous circumstantial evidence” to
convince a jury). Accordingly, Defendant’s motion to exclude parts of Valerdi’s opinions is
denied.7

B. Plaintiff’s Motion

Plaintiff asks the Court to strike paragraphs 44 through 46 of Defendant’s statement of
facts because they are based on the declaration of Peter Uhlenhake (“Uhlenhake”)J a paralegal at
the law firm representing Defendant, who, according to Plaintiff, lacks personal knowledge of
the matters set forth in his declaration and impermissibly offers opinion testimony as to whether
videos posted on the lnternet revealed Plaintiff’ s trade secrets (R. 221, Pl.’s Mot. to Strike at
1~4.) Uhlenhake states that he personally viewed the videos that are the subject of his
declaration, (R. 193, Uhlenlrake Decl. at l), and he may testify as to relevant matters that he

personally witnessed See FED. R. EVID. 402, 602. Uhlenliake is not offering opinion testimony,

 

7 The Court’s denial of this motion at this stage is without prejudice to a more developed motion to
exclude Valerdi from testifying at trial. Unlike the summary judgment stage, the focus at trial is no longer
whether Valerdi’s testimony is necessary to create a triable issue See FED. R. CIV. P. 56(a).

24

 

but testimony of what he observed based on his personal knowledge and inferences about the
software he saw in the videos. See United States v. Proano, 912 F.3d 431, 441 (7th Cir. 2019)
(“Personal knowledge can include reasonable inferences drawn from a witness’s observations
and firsthand experiences.” ; cf United Stares v. Yorlc, 572 F.3d 415, 420 (7th Cir. 2009)
(“[O]pinions or inferences, drawn from facts outside the witness’s first-hand knowledge of the
case, are admissible only as expert testimony.”). The Court, therefore denies Plaintiff’s motion to
strike.

II. Bl'each of the MSA

Turnjng to the merits, the Court first addresses Plaintiff s breach of contract claims
because Plaintiff’s other claims depend in part on the scope and provisions of the parties’
contract8 (See R. 197, Mem. at 18~20, 27»30; R. 45, Resp. at l6-l7, 26-3().) Plaintiff claims that
Defendant breached the l\/iSA in two different ways: (A) by failing to pay the MSA’s early
cancellation fee or “kill fee”; and (B) by breaching the nondisclosure provisions in the MSA that
protect Plaintiff’s confidential information and trade secrets. (R. 245, Resp. at 23-25.)

A. Failure to Pay the “Kill Fee”

Defendant argues that the l\/ISA expired before Defendant terminated Plaintiff, and
therefore the kill fee for early termination was not tri ggered. (R. l9l, Mem. at 5~6, 22-25.)
Plaintiff, on the other hand, argues that the parties issued an SOW pursuant to the MSA before
the MSA’s expiration that extended the MSA’s term and kept the MSA’s kill fee provision in

effect at the time Defendant terminated Plaintiff. (R. 245, Resp. at 21~23 .)

 

3 For example, the parties dispute whether Plaintiff owns the alleged trade secret at issue pursuant to the
MSA. (R. 197, Mem. at 18-20; R. 245, Resp. at 16-17.) The parties also dispute whether the existence of
an express contract and the terms of their contract preclude Plaintiff s claims for unjust enrichment and
promissory estoppel or, in the aiternative, limit Defendant’s liability in this case to $742,188. (R. 197,
l\/lem. at 2130; R. 245, Resp. at 26-3().)

25

 

The MSA provides that it “shall remain in force” for a defined “Term,” which the MSA
defines as April 1, 2014, until April 1, 2016, “unless the Parties agree in writing to extend the
Term, or unless [the] Agreement is earlier terminated[.]” (R. 36-l, MSA at 1, 2.) The MSA also
provides, however, that “[a]ll obligations incurred under this Agreement Shall survive the Term
until satisfied.” (Ia'. at 1 (emphasis added).) The Court has construed these provisions to mean
that the MSA remains in effect after April 1, 2016, if an SOW was issued pursuant to the MSA
before April 1, 2016, and not fully performed by April 1, 2016.9 (R. 125, Order at 14~16.)
Plaintiff argues that a “Consumers Energy SOW” was executed under the MSA in August 2015
that extended the MSA’s term past the date that Defendant terminated Plaintiff (R. 245, Resp. at
20-21; R. 247, Reply at 19.) The Court, however, rejects Plaintiff s argument because there is no

evidence that the Consumers Energy SOW was issued pursuant to the MSA.

 

9 Defendant asks that the Court reconsider this interpretation, but the Court declines to do so. Defendant
reasons that the MSA’s term must end for obligations to “survive” the term. (R. 19l, l\/Iem. at 24-25.)
This argument does not say much, if anything at all_following Defendant’s logic, even if the MSA’s
term must end for obligations under the MSA to “suivive,” those surviving obligations still exist and are
to be enforced as part of the original MSA with all of the MSA’s other provisions See City ofHouston v.
Willl`ams, 353 S.W.3d 128, 145 (Tex. 2011) (“{W]e look to the entire agreement, giving effect to all its
provisions.”); see also Lilton Bus. Sys., Inc. v. N.L.R.B., 501 U.S. 190, 206 (1991) (“[A}n expired contract
has by its own terms released all its parties from their respective contractual obligations, except
obligations already fixed under the conduct but as yet unsatisfied.” (emphasis added)). Defendant argues
that the Court’s interpretation would lead to unintended consequences such as a continuing obligation to
pay licensing fees until the MSA’s nondisclosure provisions expire, but the MSA provides that “[a]ll
obligations incurred under this Agreement shall survive the Terrn until satisfied.” (R. 36-1, MSA at l.)
This envisions that some obligations under the parties’ agreement~such as paying licensing fees#might
be satisfied and no longer survive the MSA’s tei‘m, while other obligations~such as maintaining
cciifidentiality-_are unsatisfied and do survive the MSA’s term. Whether breach of either obligation
triggers the “kill fee” depends on whether Defendant “terminate[dl” the MSA without cause or for any
other reason than Plaintiff’ s breach. (Id. at 6.) Thus, the Court’s interpretation allows confidentiality
obligations to persist without a continuing obligation to pay licensing fees or a kill fee.

26

 

Under Texas law,m “[t]he goal of contract interpretation is to ascertain the parties’ true
intent as expressed by the plain language they used.” GreatAm. Ins. Co. v. Prz'mo, 512 S.W.3d
890, 893 (Tex. 2017). To that endJ contract terms are given “their plain and ordinary meaning
unless the instrument indicates the parties intended a different meaning.” Dynegy Midsfream
Servs., Ltd. P’ship v. Apache Corp., 294 S.W.3d 164, 168 (Tex. 2009). lf the c‘contract’s
language can be given a certain or definite legal meaning or interpretation, then the contract is
not ambiguous,” and the Court “will construe it as a matter of law.” El Paso Field Serv.s'., L.P. ,
389 S.W.3d at 806. “But, if the contract is subject to two or more reasonable interpretations after
applying the pertinent rules of construction, the contract is ambiguous, creating a fact issue on
the parties’ intent.” Id. (internal quotation omitted).

The plain language of the l\/ISA provides that Defendant is granted “exclusive licensing
rights” to Plaintiff`s “digital rebate portal processing system, point of sale systems[,] and reward
fulfillment services,” and that the parties “may agree to extend the scope of uses to the [licensing
rights] by signed agreement or signed SOW.” (R. 245-1, Pl.’s Resp. to Def.’s Facts 11 8.) The
MSA also provides that additional services not specified in the contract must be “memorialized
as a[n] SOW and signed by both parties.” (Id.) The MSA requires a “standardized template” for
SOWS that must “include the business unit and division, an associated SOW number and define

the Client and program names, data requirements, terms and conditions, reward choices,

 

10 ln its order on the motion to dismiss, the Court ruled that Texas law applies to Plaintiff’ s contract
claims arising under the IVISA, and that Illinois law applies to the remaining state-law claims because the
parties did not raise a choice-of-law issue related to those claims. (R. 125, Order at l 1-13.) The parties do
not raise any choice of law issues in their summary judgment briefs. (See generally, R. 191, Mem.
(putting forward no argument on choice of law); R. 245, Resp. (sarne).) The Coui't, therefore, adheres to
its prior choice of law decision and will apply Texas law to Plaintiff`s claim for breach of the MSA and
Illinois law for Plaintiff’ s other state-law claiins. See Sozrnd ofMusr`c Co. v. Mr'nn. M'r`m`ng & Mfg. Co.,
477 F.3d 910, 915 (7th Cir. 2007) (“Illinois courts generally adhere to a contract’s choice of law
provisions[.]”); Selectr`ve Ins. Co. ofS. C. v. Targer.‘ Corp., 845 F.3d 263, 266 (7th Cir. 2016) (‘°lf no party
raises a choice of law issue to the district court, the federal court may simply apply the forum state’s
substantive law.” (quotation omitted)), as amended (Jan. 25, 2017).

27

 

communication requirements, and Client or partner cascading legal language, as needed.” (Id.)
The l\/ISA also provides that it “cannot be modified except in writing signed by both parties.”
(Id.) Because the MSA does not cover the Consumers Energy scheduling tool, the MSA’s plain
language requires the parties to execute a signed SOW or other writing signed by both parties to
have the development or licensing of the Consumer Energy scheduling tool be an obligation
arising under the MSA that could have extended the MSA’s terrn. See Dynegy Mci'srream Servs.,
er. P’shr'p, 294 S.W.3d at 168; El Paso Fr`ela’ Servs., L.P., 389 S.W.Bd at 806.

Plaintiff, however, does not present any evidence of a signed SOW for the scheduling
tool and only points to unsigned SOWs. (R. 245, Resp. at 21; R. 248, Def.’s Resp. to Pl.’s F acts
il 24.) Relying on the Texas Uniforrn Electronic Transactions Act (“TUETA”), TEX. BUS. &
COM. CODE ANN. §§ 322.003, 322.007, Plaintiff argues that although the Consumers Energy
SOWs were unsigned, “the body of email correspondence between [Plaintiff] and [Defendant]”
regarding the Consumers Energy scheduling tool “constitutes a signature under Texas Law.”

(R. 245, Resp. at 21-22.) The Court disagrees

'1` UETA provides that “[a] contract may not be denied legal effect or enforceability solely
because an electronic record was used in its formation.” TEX. BUS. & COM. CODE ANN.

§ 322.007(b). Thus, “[i]f a law requires a signature, an electronic signature satisfies the law.” Id.
§ 322.007(d). TUETA defines an electronic signature as “an electronic sound, symbol, or process
attached to or logically associated with a record and executed or adopted by a person with the
intent to sign the record.” Ia'. § 322.002(8). TUETA’s provisions, however, only apply to
“transactions between parties each of which has agreed to conduct transactions by electronic

means.” Ia'. § 322.005(b). c‘Whether the parties agree to conduct a transaction by electronic

28

 

 

means is determined from the context and surrounding circumstances, including the parties’
conduct.” fail

Plaintiff presents no evidence from which a reasonable fact finder could conclude that the
parties’ email conversations are “an electronic sound, symbol, or process attached to or logically
associated” with the unsigned Consumers Energy SOWs, nor does Plaintiff put forward any
evidence showing that the parties intended to execute SOWs by a series of email conversations
lnstead, the email communications that Plaintiff references indisputably show that the parties did
not intend the Consumers Energy scheduling tool to be part of the MSA.

The parties do not dispute that Peterson sent Defendant’s representatives an email
attaching the Consumers energy scheduling tool and that he sent Defendant’s representatives,
including lohns, an email on February 27, 2015, that inquired about the parties’ relationship
related to the Consumers Energy scheduling tool. (R. 248, Def.’s Resp, to Pl.’s Facts ll 24.) ln
the email, Peterson states “[h] ave you decided how you would like to operate going forward with
respect to contract support of the Scheduling Wizard?” (R. 245-5 at 18-19, Feb. 27, 2015,
Peterson Email.) Johns forwarded this email to Diffley and noted that there was no agreement on
the SOW by commenting to Diffley that he had “been totally and expressly noncommittal in
[his] communications with [Peterson].” (R. 245-5 at 18, February 27, 2015, .lohns Email.)

Peterson again emailed Defendant’s representatives seeking clarity as to the MSA on
August 4, 2015, stating that with respect to the scheduling tool for the Consumer Energy proj ect,
“[i]t is my position that [it] will continue to be provided under the umbrella of the original
Licensing Agreement pursuant to [the] Booking tool being added to the Licensing Agreement.”
(R. 245-5 at 26, Peterson Aug. 4, 2015, Email.) ln the same email, Peterson referred to this

software tool as a “New Product not covered in the original Licensing agreement,” and that he

29

 

 

would “continue to provide support and development . . . with the assumption that [the parties]
are going to secure an Addendum Agreement covering” the scheduling tool. (Ia’.) Peterson
clarified in a later email that “[p]er [Diffley’s] direction, [Plaintiff_| has engaged with [Mahler
and lohns] to add the Scheduling Tool to the current Licensing Agreement. But this has not been
completed yet[.]” (R. 245-5 at 22, Peterson Aug. 4, 2015, Email.) l"le further noted that “[w]e
were asked to develop the . . . Scheduling Tool with no promises of it being used-we did it on
spec,” and that “[i]t turned out to be a good solution for Consumers and [Defendant] and now we
are working . . . to determine the Scheduling Tool addendum agreement terms moving forward
for the additional services/software not included iri the original Contract.” (Id. at 24.) Based on
these discussions, no reasonable jury could infer an agreement to the terms of the unsigned
SOWs, or that any of Defendant’s representatives intended the parties’ email conversations to
constitute a “signature” or acceptance of the Consumers Energy S()Ws.

Plaintiff references an August 14, 2015, email conversation between Peterson and Johns
that Plaintiff claims is part of the “electronic signature” to the Consumers Energy SOW, but in
that conversationJ Peterson asked for an “update/direction” on the Consumers Energy project and
J chris responded that the two should “talk next week about details and duration.” (R. 248, Def.’s
Resp. to Pl.’s Facts1[26; R. 245-5 at 30, Johns August 14, 20l5, Email.) Plaintiff points to
lohns’ testimony in which Johns acknowledges that he was given permission to pay a monthly
licensing fee for the Consumers Energy tool, but nowhere in Johns’ email discussions or in his
testimony did he state that this licensing fee would be paid pursuant to the MSA or that the
parties would operate under the terms of the unsigned Consumer Energy SOWS. (R. 245-5 at 30,
Johns Aug. 14, 2015, Email; R. 243-4, .lohns Dep. Tr. at 126-30.) lnstead, Plaintiff does not

dispute that the parties referred to the agreement covering the Consumers Energy scheduling tool

30

 

as a “gentleman’s agreement” and a “new agreement with [Plaintiff] for scheduling services.”
(R. 245-1, Pl.’s Resp. to Def.’s Facts 11 59.)

The Court concludes that the Consumers Energy SOW was not issued pursuant to the
MSA and that 'I`UETA does not apply here because no reasonable jury could conclude that the
parties agreed to execute SOWs by a series of emails such as the emails Plaintiff relies upon. See
TEX. BUS. & CC)M. CODE ANN. § 322.005(b). The MSA provides that SOWs are to be in writing,
signed, and that they “will follow a standardized template and include the business unit and
division, an associated SOW number and define the Client and program names, data
requirements, terms and conditions, reward choices, communication requirements, and Client or
partner cascading legal language, as needed.” (R. 36-1, MSA at 2.) The l\/ISA indisputably bars
an SOW from being executed by a series of emails without this contractually-required
information, and therefore the Court rejects Plaintiff s argument that the Consumers Energy
SOW was executed through a series of emails pursuant to TUETA. See El Poso Fielol Servs.,
L.P., 389 S.W.3d at 806 (explaining that where a contract’s language is unambiguous, a court
rnay construe the contract as a matter of law); see also Celmer v. McGar‘ry, 412 S.W.3d 691 , 701
(Tex. App. 2013) (i'eversing jury verdict in part and ruling that where the defendant explicitly
requested a writing to memorialize the parties’ agreement rather than agreeing to conduct
transactions by electronic means, “the evidence as a whole [did] not rise to a level that would
enable reasonable and fair-minded people to differ in their conclusions regarding whether [the
defendant] agreed to conduct transactions by electronic means”); 2001 Trinz`ry Fund, LLC v.
Corrizo Oz`l & Gas, Inc., 393 S.W.3d 442, 452-53 (Tex. App. 2012) (finding that there was no

issue of fact as to whether the parties entered into an agreement through a series of emails where

31

 

“the negotiations alleged offersJ and alleged acceptances in the case under review are iii writing
and the language of these writings is unambiguous”).

Even if the parties had agreed to allow the execution of an SOW through a series of
emails without the contractually-required information for SOWS described above, the Court
concludes that no reasonable jury could find that the parties’ emails qualify as a “signature”
under TUETA. As noted above, an electronic signature is “an electronic sound, symbol or
process attached to or logically associated with a record and executed or adopted by a person
with the intent to sign the record.” TEX. BUS. & COM. CODE ANN. § 322.002(8). There is no
evidence that the August 14, 2015, email in which Johns acknowledges that he was given
permission to pay a monthly licensing fee for the Consumers Energy scheduling tool makes any
reference to or is logically associated to the unsigned Consumer Energy SOWS that Peterson sent
to Defendant’s representatives (R. 245-5 at 30, Johns August 14, 2015, Email; R. 243~4, Johns
Dep. Tr. at 126-30.) Rather, it is undisputed that the parties understood that the agreement related
to the Consumers Energy scheduling tool was a “new agreeinent.’7 (R. 245-1, Pl.’s Resp. to
Def.’s Facts 11 59.) The Court therefore finds, as a matter of law, that the Consumers Energy
SOW was not issued pursuant to the MSA such that it could have extended the l\/ISA’s term. See
Cunningham v. Zuri`ch Am. Ins. Co., 352 S.W.3d 519, 530 (Tex. App. 201l) (affirming summary
judgment that the parties did not enter into a settlement agreement by email because there was no
“marking executed or adopted by [the defendant’s counsel] with the intent to sign” and the
plaintiff failed to direct the court “to any other place in the record raising a fact issue about” the
intention of Defendant’s counsel to sign the settlement agreement); cf Slanley D. Brrjnoch, Life
Esr.‘a.te v. Copano Energy, LLC, No. l3-15-00621-CV, 2017 WL 6616741, at *5 (Tex. App. Dec.

28, 2017) (finding party not entitled to summary judgment based on argument that no agreement

32

 

existed because “a fact issue exist[ed] regarding whether [a party to the contract] evinced an
intent to sign”).

Plaintiff’ s claim for breach of the MSA is based on Defendant’s termination of Plaintiff
in November 2017 without paying the MSA’s kill fee. (R. 36, Am. Compl. 111[ 213-22; R. 248,
Def.’s Resp. to Pl.’s Facts illl 53, 56-57.) Defendant, however, has shown there is no evidence to
support Plaintiff’ s argument that the MSA was extended beyond April 1, 2016', therefore,
Plaintiff must come forward with evidence that would allow it to establish that the MSA was in
effect beyond April l, 2016, such that Defendant could have breached the MSA by terminating
Plaintiff too soon. See Sterk, 770 F.3d at 627. Because Plaintiff fails to come forward with any
evidence that the Consumers Energy SOW extended the MSA’s term or any evidence that any
other SOW or writing extended the MSA’s term beyond April l, 2016, there is no dispute that
the MSA expired before any breach could have occurred. See Cmfi v. John H Horlanci Co. , No.
ClV.A. 305CV242l-D, 2007 WL 2325590, at *5 (N.D. Tex. Aug. 14, 2007) (applying Texas law
and finding that defendant did not breach contractual obligation because it had expired);
Mangione v. Gov ’1` Pers. Mut. Life Ins. Co., No. 04~01-00655-CV, 2002 WL 1677457, at *3
(Tex. App. luly 24, 2002) (affirrning summary judgment on breach of contract claim where
contractual provision expired before any breach oecurred). Accordingly, the Court grants
summary judgment in Defendant’s favor on Plaintiff’ s count for breach of the MSA to the extent
that count is premised on Plaintiff s failure to pay the MSA’s kill fee.

Plaintiff argues that if no l\/ISA existed after April l, 2016, it “begs the question” as to
what the operative terms of the parties’ agreements were after April l, 2016. (R. 245, Resp. at

l9.) This argument misapprehends Defendant’s burden on summary judgment, which is to show

33

 

 

the absence of evidence to support Plaintiff’ s case rather than to establish that the terms of the
paities’ agreements are different from what Plaintiff claims See Sterk, 770 F.3d at 627.

Next, Plaintiff argues that the MSA was extended because Mahler stated in a presentation
that the MSA expired in April 2016 but that the parties “[t]ransitioned” to a “[m]onth-to-
[m]ont ” agreement (R. 245, Resp. at 19.) This presentation, however, explicitly states that the
MSA expired in April 2016, and it does not say that the parties were operating “month-to-
month” under the l\/ISA, nor is it evidence that the l\/ISA was extended by a writing or SOW.
(R. 245-4 at l2, March 1, 2017, Presentation; R. 245-1, Pl.’s Resp. to Def.’s Facts 11 65.) Rather,
Plaintiff claims that he merely “understood” that there were SOWs issued pursuant to the MSA
that were still in effect beyond the MSA’s expiration date. (R. 245-l, Pl.’s Resp. to Def.’s Facts
1[ 65.) Peterson’s understanding, however, is not enough because there is no dispute that the only
SOW that could have been issued pursuant to the MSA and extended the MSA’s term-the
Consumers Energy SOW-was not issued pursuant to the l\/lSA for the reasons set forth above.

Additionally, the MSA provides that it expires on April l, 2016, and that it cannot be
extended unless the parties agree “in writing” to extend the MSA’s term. (R. 245-1, Pl.’s Resp.
to Def.’s Facts il 8.) There is no dispute that the parties agreed and understood that the MSA
could only be extended by a written agreement (R. 245-1, Pl.’s Resp. to Def.’s Facts 11 62;
R. 198-5 at 71, Peterson l\/larch l, 2016, Email.) Giving effect to the MSA’s plain language, see
Dynegy Mr'dstream Ser‘vs., chi. P ’Ship, 294 S.W.3d at l68, and although l\/lahler’s statements are
evidence that another contract independent of the MSA may have existed between the parties

after the MSA expired, Mahler’s statements and the paities’ course of dealing could not have, as

34

 

a matter of law, extended the l\/ISA.ll See Cardz`nal Database Servs., LLC v. Kleskz', No. 1115~
CV-494 RP, 2015 WL 5062293, at *3 (W.D. Tex. Aug. 27, 20l5) (explaining that “[u]nder
Texas law, when parties initially operate under an express contract, but continue to operate in
essentially the same manner after the contract has expired, the rights of the parties are
determined under implied contract principles,” but that the “resulting contractual relationship
stems from a new, implied contract, not an extension of the old, expired contract”); Joe N. Pr'air
Ins. v. Doane, No. CIV.A. V~07-07, 2009 WL 3l57337, at *ll (S.D. Tex. Sept. 25, 2009)
(applying Texas law and noting that a contract cannot be modified orally if the contract is subject
to the Statute of Frauds, which includes contracts that cannot be completely performed within
one year from the day the contract is entered into). Even disposing of the requirement that the
MSA be extended in writing, Mahler’s statements in a presentation and the parties’ course of
dealing, which involved month»to-month invoicing, (R. 245~1, Pl.’s Resp. to Def.’s f"acts 11 65),
are simply insufficient for a reasonable jury to conclude that the parties agreed to extend the
MSA. See flij Corp. v. Pilol.‘e Ft`lms, No. 3:04-CV-2035-D, 2007 WL 1695120, at *4 (N.D.
Tex. June 5, 2007) (granting summary judgment and finding that the parties’ contract was not
extended where the plaintiff only “presented evidence of the parties’ conduct and course of
dealing#shipping products, providing services (e.g., promoting, selling, and distributing AMX
products), and issuing written invoicesinot of an explicit oral agreement to extend the l994
Agreernent.”), on reconsideration in part, No. 3:04~CV-2035»D, 2007 WL 2254943 (N.D. Tex.

Aug. 7, 2007).

 

11 Indeed, Peterson describes the extension of the MSA as an oral agreement “{t]here was a verbal
agreement and a written agreement in e-mait confirming the agreement.” (R. 198-1, Peterson Dep. Tr. at
l 7 8 .)

35

 

 

Finally, Plaintiff argues that the Court’s decision on Defendant’s motion to dismiss
precludes a finding that the MSA expired (R. 245, Resp. at 19-20.) The Court ruled, however,
that Plaintiff had plausibly alleged that an SOW was issued pursuant to the MSA that extended
the MSA’s terrn. (R. 125, Order at l4-l7.) The Court did not rule that Plaintiff presented enough
evidence to create a triable issue of fact on that issue. (See id.) The purpose of a motion to
dismiss “is to test the sufficiency of the allegations, not to address issues of fact or evidence.”
Begeske v. Gen. Teamsters Uniorz, No. 09-CV-4009, 2010 WL 154128l, at *3 (N.D. Ill. Apr. 16,
2010). For the reasons stated above, Plaintiff has not come forward with sufficient evidence of
an SOW or other writing that extended the MSA’s term, and therefore Plaintiff cannot survive
summary judgment by relying on allegations that survived a motion to dismiss See id.
Accordingly, the Court grants summary judgment on Plaintiff’s claim that Defendant breached
the l\/ISA by failing tc pay the MSA’s kill fee, because the MSA had already expired when
Defendant refused to pay the kill fee. See Crafr, 2007 WL 2325590, at *5; Mangione, 2002 WL
1677457, at *3.

B. Breach of the MSA’s Ncndisclosure Provisions

Plaintiff argues that its claim for breach of the MSA survives summary judgment because
it has presented evidence that Defendant breached the nondisclosure provisions in the MSA,

(R. 245, Resp. at 25), which, according to the MSA, “suivive a period of three years following
disclosure” of the confidential information to the “Rcceiving Party” and protect the
confidentiality of trade secrets “until no longer protected by law.” (R. 36-1, MSA at 3 .)
Defendant contends that this claim fails for the same reason Plaintist DTSA claim fails:

Plaintiff s confidential information is not described with enough paiticularity, it is not secret or

36

 

 

confidential, it does not belong to Plaintiff, and it was readily ascertainable to Defendant through
general industry knowledge (R. l9l, Mem. at 6-20, 26-27.)

The MSA provides that Defendant may not use or disclose confidential information to
another person without Plaintiff s consent. (R. 36-1, MSA at 3.) Confidential information is
defined in the MSA as any information “whose confidential nature has been made known” by
Plaintiff to Defendant or any information, due to its c‘character and nature,” that “a reasonable
person under like circumstances would treat confidential.” (Ia'.) Confrdential information does
not include, in relevant part, information that was already known to Defendant, became publicly
known, or was independently developed by Defendant without using Plaintiff’s confidential
informationl (Id.)

The Court finds that there is a triable issue as to whether Defendant breached the
nondisclosure provisions in the MSA, Plaintiff presents evidence that it disclosed confidential
information to Defendant while the l\/ISA was in effect that Defendant in turn disclosed or used
for unauthorized purposes (See R. 248, Def.’s Resp. to Pl.’s Facts jill 25, 60-69.) First, Plaintiff
presents evidence that its FAST tool was “confidential information” under the MSA, which the
MSA broadly defines to include any information that a “reasonable person” would keep
confidential under the circumstances (See R. 36-1, MSA at 3.) Specii`ically, Plaintiff presents
evidence showing that it required its software developers to refrain from disclosing information
related to the FAST tool. (R. 245-11, Peterson Decl. il 44.) Plaintiff also presents evidence
showing that it restricted Defendant’s full access to the FAST Tool to only those persons that
needed full access to the FAST tool. (Id. 1§‘\1 50-51.) Whether, pursuant to the MSA, the FAST

Tool’s “confrdential nature ha[d] been made l<nown” by Plaintiff to Defendant such that “a

37

 

reasonable person under like circumstances Would” keep the FAST Tool confidential is a factual
issue that the Court cannot resolve on summary judgment (See R. 36~l, l\/ISA at 3.)

The Court also finds that Plaintiff has presented enough evidence to survive summary
judgment because the l_\/ISA’s nondisclosure provisions broadly apply to any confidential
information received while the MSA was in effect (See id.) Plaintiff has presented evidence that
Defendant was provided confidential information related to the FAST Tool in February 2016,
before the MSA expired in April 2016. (R. 245~11, Peterson Decl. il 20; R. 245-l, Pl.’s Resp. to
Def.’s Facts 11 12.) Plaintiff has also proffered evidence showing that Defendant accessed
Plaintiff’ s confidential information related to the FAST Tool without authorization in September
2016 through November 20l7, (R. 248, Def.’s Resp. to Pl.’s Facts fill 79, 82-88; R. 245-11,
Peterson Decl. 1[1[ 56-65),which is within the three-year period that Plaintiff’ s confidential
information is protected under the MSA. (See R. 36-1. MSA at 3.) Based on the plain language
of the MSA, which forbids Defendant’s unauthorized use or disclosure of information a
reasonable person would consider confidential for a period of three years after receipt of such
information, the Court cannot decide as a matter of law whether Defendant breached the MSA’s
nondisclosure provisions See Urereknologia De Mexico S.A. De C. V. v. Urerek (USA), Inc., No.
H-16~2762, 2018 WL 4680603, at *14 (S.D. Tex. Sept. 28, 20l8) (denying summary judgment
because the “testimony raise[d] a fact question whether [the defendant] breached
confidentiality,” and because if the “testimony prove [d] to be true and the confidentiality breach
occurred after the execution ofthe NDA[,] [the defendant] may be responsible[,]”); Simplifed
Telesys, Inc. v. Live Oak Telecom, L.L.C., 68 S.W.3d 688, 693-96 (Tex. App. 2000) (denying
summary judgment for breach of nondisclosure provision where that provision covered “more

than ‘trade secrets,”’ because the plaintiff presented evidence showing that the defendant used

38

 

plaintiff’ s information to develop a competing software program). As a result, the Court denies
summary judgment as to Plaintiff s claim that Defendant breached the MSA’s nondisclosure
provisions

Defendant argues that the FAST Tool is not confidential because Plaintiff posted videos
of it on the lnternet, (R. l9l, Mem. at l2-l 3), but the parties dispute whether Plaintiff revealed
any confidential or proprietary information about the FAST Tool by posting a video
demonstration of the FAST tool on the lnternet. (See R. 245~1, Pl.’s Resp. to Def.’s Facts
W 44-47; R. 248, Def.’s Resp. to Pl.’s Facts il 69.) Similar'ly, though Defendant argues that
Plaintiff failed to take reasonable steps to protect the confidentiality of the FAST Tool with
independent contractors and third parties, (R. 191, Mem. at 14~15), Plaintiff provides evidence
showing that it did not reveal proprietary and confidential information to such persons without
adequate safeguards (See R. 245-1, Pl.’s Resp. to Def.’s Facts 11 6, ll, 22-30; R. 248, Def.’s
Resp. to Pl.’s Facts jill 3, 9, 25, 58-68.) Contrary to Defendant’s assertions (R. 191, Mem. at
l6-l7), Plaintiff also presents evidence showing that the FAST Tool was not readily
ascertainable by Defendant or through general industry knowledgeJ because Defendant asked
Plaintiff to build the FAST Tool and accessed Plaintiff’s confidential information to reverse-
engineer the FAST Tool. (R. 245-l, Pl.’s Resp. to Def.’s Facts jill 9-10, l2-l4, 16, 78-79; R. 248,
Def.’s Resp. to Pl.’s F acts ‘Hjl 17, 27, 33, 43, 46, 70-88.) A reasonable jury, therefore, could infer
that Defendant asked Plaintiff to build the FAST Tool and then attempted to copy it by using
Plaintiff’ s secret information because the FAST Tool could not be reverse~engineer'ed using
common industry knowledge

The Court likewise rejects Defendant’s argument that the FAST Tool was not

confidential because Plaintiff failed to designate materials related to the FAST Tool as

39

 

 

confidential The MSA’s nondisclosure provisions encompass all information that “a reasonable
person under like circumstances would” consider confidential. (R. 36-1, MSA at 3.) Whether
Plaintiff’s software qualifies as “confrdential information” under this description, is a
fact-intensive inquiry that the Court cannot resolve on summary judgment See Qi,tini‘el Tech.,
Litd. v. Huawei Techs. USA, Inc., No. 4:15CV307, 20l8 WL 271957, at *4-5 (E.D. Tex. Jan. 3,
2018) (denying summary judgment because there was a genuine issue of fact as to whether,
pursuant to a nondisclosure agreement, the plaintif “intended” that its information be kept
confidential).

Finally, Defendant argues that it did not breach any duty of confidentiality owed to
Plaintiff because Plaintiff comes forward with no evidence showing that it owns the FAST Tool.
(R. 191, l\/lem. at 18-20.) The Court disagrees Plaintiff has put forward evidence showing that it
obtained the rights to the FAST Tool, (R. 245-8, Peterson Dep. Tr. at 136~37; R. 248, Def.’s
Resp. to Pl.’s Facts iiii 59-60), and while Defendant disputes this evidence, the Court cannot
resolve this factual dispute on summary judgmentl See Ana’erson, 477 U.S. at 255; Omm'care,
629 F.Sd at 704-05. Accordingly, the Court denies Defendant’s motion for summary judgment
on Plaintiff’ s claim for breach of the MSA’s nondisclosure provisions

III. Breacb of the S()Ws

Though the MSA expired in April 2016, Plaintiff claims that SOWs entered into after the
MSA expired are separate, standalone agreements that Defendant breached (R. 36, Am. Compl.
ii‘ii 206»12; R. 245, Resp. at 22-23.) Defendant does not argue that summary judgment is proper
on Plaintiff’ s claim for breach of the SOWs but instead argues that, to the extent any of the
SOWs are standalone contracts, none of those contracts required Defendant to pay the MSA’s

kill fee. (R. l91, Mern. at 25~26.)

40

 

The Court focuses on invoices 413, 42l, and 422, as those are the only invoices that
Plaintiff claims were not paid pursuant to outstanding SOWs. (R. 245-1, Pl.’s Resp. to Def.’s
Facts ii‘ii 69-72.) Plaintiff provides evidence that those invoices are related to Defendant’s use of
the FAST Tool on various projects (Id. ii 71 ; R. 248, Def.’s Resp. to Pl.’s Facts iiii 56~57;

R. 245~16, Staszak Decl. at 2-4.). Thus, the narrow question on summary judgment is whether
any SOW or enforceable agreement for the FAST Tool incorporated the kill fee provision from
the MSA.

As noted above, the FAST Tool Was not issued pursuant to the MSA such that it would
have incorporated the MSA’s provisions, including the provision related to the kill fee. (See also
R. l25, Order at l4-l6; R, 36~l MSA at 6.) Plaintiff does not point to a specific, executed written
instrument that embodies the FAST Tool SOW or any executed licensing agreement for
Defendant’s use of the FAST tool. Plaintiff instead argues that “electronic communications
between iPlaintiff] and [Defendant] demonstrate that the parties agreed to . . . the SOWs” and
that the parties’ “course of dealing” evidence an agreement between them. (R. 245, Resp. at 23.)
ln Plaintiff"s view, this evidence demonstrates that the parties agreed that the SOWs contained
the same provisions as the MSA. (Id.) Defendant, on the other hand, submits that there is no
evidence that the parties ever consented to a kill fee provision after April l, 2016. (R. l9l , Mem.
at 25-26.)

“lt suffices that the conduct of the contracting parties indicates an agreement to the terms
of the alleged contract,” otherwise, “a party would he free to avoid his contractual liabilities by
simply denying that which his course of conduct indicates.”m Midlond Hoitel Corp. v. Reuben H.

Donnelley Corp., 515 N.E.2d 61, 65 (lll. 1987) (internal quotation omitted). Therefore, “[i]t is

 

12 Because this claim does not arise under the MSA, the Court analyzes this claim under Il]inois law for
the reasons set forth in footnote 10 above.

41

 

not necessary that the parties share a subjective understanding as to the terms of the contract; the
parties’ conduct may indicate an agreement to the terms.” Jonnusch v. Na]jfzr'ger, 883 N.E.Zd
711, 716 (lll. App. Ct. 2008). “When a contract is the subject of a summary judgment motion,
the appropriateness of summary judgment will turn on the clarity of the contract terms under
sciutiny.” Zubi v. Acceptance Inclem. Ins. Co., 751 N.E.2d 69, 74 (lll. App. Ct. 2001) (internal
quotation omitted). The Court may grant summary judgment where “the terms of a contract are
clear and unambiguous,” but if “the terms of the alleged contract are ambiguous or capable of
more than one interpretation,” summary judgment “is not properi.i” A. Epstein & Sons lm‘ ’l, Inc.
v. Eppstein Uhen Archi'rects, Ino., 945 N.E.2d 18, 24 (lll. App. Ct. 2011), as modified on denial
ofreh ’g (l\/lar. 8, 2011); see also Uli`l. Aucli`r, Inc. v. Horoce Monn Serv. Cor'p., 383 F.3d 683, 687
(7th Cir. 2004) (observing that, under illinois law, a contract dispute is suitable for summary
judgment where the dispute involves the “interpretation of an unambiguous contract”). When
there is no written instrument and the existence of contractual provisions are in dispute, a
plaintiffs “own testimony as to the terms of the contract is sufficient ‘evidence’ to withstand
summary judgment absent a legal impediment to an oral contract (such as the statute of frauds).”
Angelopoulos v. Keysrone Orthopeclr`c Speclolr'sts, S.C., 207 F. Supp. 3d 850, 861 (N.D. lll.
2016). “The parties’ intent in forming an oral contract and the terms of the contract are questions
of fact to be determined by the trier of fact.” Sza]i'anski v. Dunsron, 34 N.E.3d 1132, 1147 (Ill.
App. Ct. 2015).

The parties present no executed, written agreements that are licensing agreements for the
FAST Tool generally or for the specific projects relating to unpaid invoices lnstead, they present
conflicting evidence as to what the terms of any such licensing agreements might be based on

various emails and other discussions between the parties (R. 245-1, Pl.’s Resp. to Def.’s Facts

42

 

iiii 60, 62-65, 67-68; R. 248, Def.’s Resp. to Pl.’s Facts iiii 27, 30, 32-33, 46, 56-57.) Defendant
does not dispute that the parties were operating pursuant to a “month-to-month” agreement after
the MSA expired but provides little clarity as to the terms of that agreement or whether the
FAST Tool was subject to that agreement (R. 248, Def.’s Resp. to Pl.’s Facts ii 44.) Plaintiff, on
the other hand, provides evidence showing that the parties’ agreement related to the FAST Tool
was intended to incorporate the MSA’s terms, including the kill fee provision. Specifically,
Plaintiff has come forward with evidence showing that based on Defendant’s conduct Plaintiff
reasonably understood that, although the l\/ISA had expired, the parties were operating under
month-to-month licensing agreements for the FAST Tool subject to the l\/lSA’s terms (E. g. ,
R. 245~1, Pl.’s Resp. to Def.’s Facts ii 68; R. 248, Def.’s Resp. to Pl.’s Facts ‘iiji 27, 44; R. 245-
11, Peterson Decl. at 5-7; R. 198~1, Peterson Dep. Tr. at 183.) in these circumstances where
there are competing accounts as to the parties’ intent concerning the terms of their agreement
summary judgment is not appropriate See A. Epsl'ein & Sons fm ’l, 945 N.E.2d at 24-25;
(denying summary judgment where the parties disagreed as to the documents that reflected the
terms of their agreement); see also Angelopoulos, 207 F. Supp. 3d at 861. The Court, therefore
denies Defendant’s motion for summary judgment on Plaintiff s claim related to breach of the
parties’ FAST Tool licensing agreement for Defendant’s failure to pay the amounts reflected in
invoices 413, 421, and 422.
IV. Limitation of Liability

The last contractual issue raised on summary judgment is whether the limitation of
liability provision in the MSA is enforceable Defendant argues that if the parties are found to
have incorporated the MSA’s provisions, its liability is limited pursuant to section 10 of the

l\/ISA. (R. 191, Mem. at 28~30.) This section provides that neither party “shall be liable to the

43

 

other . . . for any consequential, indirect exemplary, special, incidental[,] or punitive damages
including, without limitation, lost profits,” and that “in no event shall either party’ s liability to
the other . . . exceed the total amount of payments made under this Agreement.” (R. 245-1, Pl.’s
Resp. to Def.’s Factsii 8.) Plaintiff, citing a bevy of older legal authority outside of Texas_the
state whose substantive law governs the MSAFcontends that the limitation of liability clause is
not enforceable because Defendant acted in “bad faith.” (R. 245, Resp. at 27~29.) Plaintiff also
argues, this time relying on Texas law, that the limitation of liability clause is unenforceable
“because it is not conspicuous.” (R. 245, Resp. at 29-30.)

Texas courts enforce limitation of liability provisions like the one in this case, and
therefore the Court finds that the MSA’s limitation of liability clause is enforceable See Sw. Bell
Tel. Co. v. FDP Corp., 811 S.W.2d 572, 576-77 (Tex. 1991) (enforcing limitation of liability
provision in an advertising eontract); IHR Sec., LLC v. Innovative Bus. Software, Inc., 441
S.W.3d 474, 477~80 (Tex. App. 2014) (enforcing limitation of liability provision in software
licensing agreement that capped damages at $5,000)', Heaa' v. U.S. Inspecl DFW, Inc., 159
S.W.3d 731, 748 (Tex. App. 2005) (“ln the absence of a controlling public policy to the contrary,
contracting parties can limit their liability in damages to a specified arnount.”).

Plaintiff argues that enforcing the limitation of liability provision would “vitiate” the
MSA’s provisions relating to the kill fee and injunctive relief, (R. 245, Resp. at 29), but the
Court disagrees The limitation of liability merely caps the amount of damages at the “total
amount of payments” received under the MSA. (R. 245-1, Pl.’s Resp. to Def.’s F acts ii 8.) lt is
easily harmonized with the MSA’s provisions regarding injunctive relief and the kill fee The
limitation of liability does not “vitiate” any right to injunctive relief, because the limitation of

liability relates to monetary relief not injunctive relief (R. 245~1, Pl.’s Resp. to Def.’s Facts

44

 

11 8.) Nor does it vitiate any right to recover the entire kill fee or significant portions of it,
because the kill fee amounts to one year of licensing fees and the MSA limits damages to the
total amount paid under the MSA, which can be as much as two years of licensing fees (twice the
amount of the kill fee) or even more had Defendant agreed to SOWS that increased the total
amount of payments under the MSA. (Icil) Thus, the kill fee provision still has force when
construed together with the limitation of liability provision See J.M. Davia’son, Inc. v. Websfer,
128 S.W.?>d 223, 229 (Tex. 2003) (ruiing that courts must “consider the entire writing in an effort
to harmonize and give effect to all the provisions of the contract so that none will be rendered
meaningless”). Additionally, the limitation of liability provides that “in no event” shall either
party’s liability exceed the total amount of payments under the MSA, and Texas courts without
hesitation enforce limitation of liability clauses which provide that they are effective even if they
conflict with provisions elsewhere in the parties’ contract See IHR Sec., LLC, 441 S.W.Bd at
477-80', Helmerich & Payne Int’l Drillz'ng Co. v. Swg')? Energy Co., 180 S.W.3d 635, 643 (Tex.
App. 2005) (observing that “[w]hen parties use the clause ‘notwithstanding anything to the
contrary contained herein’ in a paragraph of their contract, they contemplate the possibility that
other parts of their contract may conflict with that paragraph, and they agree that this paragraph
must be given effect regardless of any contrary provisions of the contract” and collecting cases).
The Court, therefore, rejects Plaintiff s argument that the limitation of liability cannot be
harmonized with the rest of the MSA.

Plaintiff then argues that the limitation of liability is unenforceable because Defendant’s
claimed misconduct was intentional and the product of “bad faith.” (R. 245, Resp. at 27-29.)
While Texas and other jurisdictions, as Plaintiff points out, (id.), invalidate pre-injury waivers of

future liability caused by intentional or reckless behavior, that is not the type of case before the

45

 

Court. See, e.g.,Armsfrong v. Curves Int’l, lnc., No. 6:l5-CV~294-RP, 2017 WL 894437, at *12
(W.D. Tex. l\/Iar. 6, 2017) (invalidating contract provision in which the plaintiff c‘would
effectively be Waiving any claims she could ever have against [the defendant]”); Zachry Consrr.
Corp. v. Port ofHous. Auth. ofHarris Cljy., 449 S.W.3d 98, 116-18 (Tex. 2014) (finding that a
contract allowing “one party to intentionally injure another with impunity violates the law”).
This case does not involve a complete waiver of liability or a clause allowing Defendant to injure
Plaintiff “with impunity.” (R. 245-1, Pl.’s Resp. to Def.’s Facts jj 8.) Rather, this case involves a
mere limitation of damages that allows Plaintiff to recover a significant amount and be awarded
injunctive relief for Defendant’s breach of contract or misappropriation of trade secrets. (See

R. 245-1, Pl.’s Resp. to Def.’s Facts jj 8.)

The legal principle found within Plaintiff’ s cases relies on an observation from a legal
treatise that parties “may contract to limit liability in damages for nonperformance of promises,”
but that parties cannot preemptiver foreclose themselves of liability for fraud or bad faith
conduct, such as when a builder requires an owner to waive any liability for late completion of a
building although the parties’ contract provides for completion of the building by a specific date.
(See R. 245, Resp. at 27-29 (relying on cases that reference the legal principle described in 15
CORBFN ON CONTRACTS § 85.18 (2018).) Similarly, Plaintiff relies on out-of-state cases for the
general principle that parties cannot preemptiver release, through exculpatory clauses or clauses
that limit liability to a “nominal sum,” claims for intentional misconduct (R. 245, Resp. at 28-29
(citing Abacus Fed. Sav. Bank v. ADTSec. Servs., Inc., 967 N.E.2d 666 (N.Y. 2012) and related
cases).) These cases, however, are unrelated to the limitation of liability clause in the l\/lSA,
which does not exculpate Defendant from intentional misconduct or reduce liability to a nominal

sum; rather, it allows Plaintiff to bring claims against Defendant for injunctive relief and for

46

 

significant amounts of money, namely, “the total amount of payments made under this [MSA],”
which Defendant claims is $742,188. (See R. 245-1, Pl.’s Resp. to Def.’s Facts jj 8.) This is far
from a “nominal sum,” or an exculpatory clause that effectively forecloses liability for
intentional misconduct Accordingly, Plaintiff’ s non~binding legal authorities are simply
unpersuasive here.

Finally, Plaintiff argues that the limitation of liability is unenforceable because it was not
“conspicuous” in the parties’ agreement, and because “Texas law will not impose an exculpatory
clause on the smaller party,” who is Plaintiff (R. 245, Resp. at 29.) For its argument that the
limitation of liability is unenforceable because it was not “conspicuous,” Plaintiff relies on
Dresser Indusiries, Ine. v. Page Petroleurn, Ine., 853 S.W.2d 505, 507 (Tex. 1993), a case that is
not analogous That case involved contractual language that had the “effect of . . . reliev[ing] a
party in advance of responsibility for its own negligence.” Dresser Incius., Inc., 853 S.W.2d at
507. The limitation of liability clause here does not have such an effect and instead limits the
amount of monetary damages to the total amount paid under the l\/iSA. (R. 245-1, Pl.’s Resp. to
Def.’s Facts jj 8.)

Nor does Texas law excuse Plaintiff from the limitation of liability because it is a smaller
party than Defendant The doctrine that Plaintiff relies on applies where “one party is so
disadvantaged that it is essentially forced to agree to an exculpatory provision,” not in situations
involving “sophisticated entities, replete with learned counsel and a familiarity” with their
industry. See Valero Energy Coi'p, v. M. W. Kellogg Consir. Co., 366 S.W.2d 252, 257 (Tex.
App. 1993), writ denied (Apr. 20, 1994). First, as noted above, this case does not involve an
exculpatory provision and instead involves a limitation on damages (R. 245-1, Pl.’s Resp. to

Def.’s Facts jj 8.) Second, the undisputed evidence shows that Plaintiff is a capable negotiator

47

 

and a sophisticated party having significant familiarity with the software industry. (R. 248,
Def.’s Resp. to Pl.’s Facts jjjj 6, l2-14, 16-24, 26, 29-30, 32, 34-35, 37-38, 42-46, 48-50.)
Finally, there is no evidence that Plaintiff entered into the l\/ISA under duress or was “essentially
forced to agree” to the limitation of liability in the MSA. The undisputed evidence provided by
the parties instead shows that the MSA was freely negotiated (R. 245-1, Pl.’s Resp. to Def.’s
Facts jj 7; R. 248, Def.’s Resp. to Pl.’s F acts jjjj 7-8, 21-22, 57.) The Court, therefore, rejects
Plaintiff’ s argument that the fact it is “the smaller party” relieves it from the MSA’s limitation of
liability. As a result, the Court finds that the MSA’s limitation of liability is enforceable as a
matter of law to the extent it applies to Plaintiff” s claims.

V. DTSA

Turning to Plaintiffs DTSA claim, Defendant contends that this claim cannot proceed to
trial because Plaintiff fails to sufficiently identify its trade secrets or any other protected
information that Plaintiff misappropriated (R. 191, Mern. at 6-12, 16~17.) Defendant also argues
that Plaintiff’ s DTSA claim fails because Plaintiff did not reasonably protect the secrecy of its
trade secrets, and because either Defendant or Plaintiff’ s software developers own Plaintiff" s
claimed trade secrets (Id. at 13-16, 18-20.)

ln a trade secret misappropriation case, the plaintiff must “define the allegedly
misappropriated secrets with sufficient specificity.”l?’ Maxtech Consumer Proa’s., Ltd. v. Robert

Boseh Tool Corp., 255 F. Supp. 3d 833, 853 (N.D. lll. 20l7). “lt is not enough to point to broad

 

53 For its analysis, the Court also relies on cases interpreting claims under the Illinois Trade Secrets Act
(“lTSA”), 765 iLL. COMP. STAT. l065 et seq., and other states’ enacted version of the Uniform Trade
Secrets Act (“UTSA”), because the elements of a claim arising under those statutes are the same. See
Mickey’.s Linen v. Fischer, No. 17 C 2l54, 2017 WL 3970593, at *9 (N.D. lll. Sept. 8, 2017) (noting that
lllinois’ statutes and the DTSA “imposejj the same requirements”); see also Inmar, Inc. v. Vurgas, No.
lB-CV-2306, 2018 WL 6716701, at *3 (N.D. lll. Dec. 2l, 2018) (comparing the lTSA and DTSA and
noting that the elements for establishing a protectable trade secret are the same)', Kwyakyn Holdings, LLC
v. Ciro, LLC, 242 F. Supp. 3d 789, 797-98 (W.D. Wis. 20l7) (“[Tjhe court’s analysis will use
Wisconsin’s UTSA, but the analysis would apply as well to the DTSA.”).

48

 

areas of technology and assert that something there must have been secret and misappropriated.”
Coinposire Marine Propellers, Inc., 962 F.2d at 1266. “The plaintiff must show concrete
secrets.” Ia’.; see also lDXSyS. Corp. v. Epic Sys. Corp., 285 F.3d 581, 584 (7th Cir. 2002) (“jA]
plaintiff must do more than just identify a kind of technology and then invite the court to hunt
through the details in search of items meeting the statutory definition.”); Acf ll Jewelry, LLC v.
Wooien, 318 F. Supp. 3d 1073, 1089 (N.D. lll. 2018) (finding that “a pile of documents are
unlikely to meet the specificity requirements” for trade secrets). This is because without enough
specificity of what information constitutes the claimed trade secret, the Court cannot properly
analyze the elements of a trade secret claim, such as whether a particular piece of information
“was sufficiently secret to derive economic value or whether [the plaintiff] took reasonable
efforts to keep information secret[.]” GiobalTap LLC v. Eikay Mfg. Co., No. 13 C 632, 2015 WL
94235, at *6 (N.D. lll. Jan. 5, 2015).

Plaintiff’s amended complaint avers that Defendant misappropriated the “NEXT System
Back End,” which Plaintiff vaguely alleges is comprised of “a processing engine, rules software,
and administrative modulesj.]” (R. 36, Arn. Compl. jjjj 141-42, 165-74, l94-205.) Plaintiff also
alleges that Defendant misappropriated the NEXT System Back End so that Defendant could
adapt its DS]_\/ITracker to perform the same functions as Plaintiff’s FAST Tool. (Id. jjjj 3, 200.)
These allegations were enough to survive a motion to dismiss, (R. 125, Order at 26-30), but the
question at the summary judgment stage is whether Plaintiff has provided enough evidence
identifying a concrete trade secret to create a triable issue as to whether Defendant
misappropriated that trade secret. See FED. R. CIV. P. 56(a); Aspen Mkrg. Servs., Inc. v. Russell,
No. 09 C 2864, 2009 WL 4674061, at *7 n.8 (N.D. lll. Dec. 3, 2009) (“[Tjo survive a motion to

dismiss plaintiff is required only to provide defendants with notice as to the substance of the

49

 

claims, and is not required to articulate protectable trade secrets with specificity, as it would in a
summary judgment proceeding.” (internal quotation omitted)).

The Court grants Defendant’s motion for summary judgment as to all the information that
Plaintiff claims is a trade secret except for those parts of the FAST Tool that were not present in
DSMTracker before Defendant transitioned from the FAST 'l`ool to DSMTracker. Plaintiff
claims that it has provided sufficient information in its revised interrogatory responses that
describes the trade secret at issue in this case. (R. 245, Resp. at 5-6.) This response includes the
following description of Plaintiff" s trade secrets:

0 Customized workflow for the utility industry to address a specific business need
to perform home energy audit scheduling/administration, appliance recycling
pro gram, etc.

0 The application architecture of the FAST Systems with specific system behaviors,
interactions, data exchange, functions, etc.

0 User experience with an optimized Graphical User lnterface (GUI) for the
specific tasks being performed by utility companies in certain markets, including
interfaces for the administrative, call center, and field tech users

¢ Algorithms and rules to automate certain tasks at different levels of the process
including appointment scheduling, appointment confirmation, appointment
validation, appointment management, field technician dash board, field technician
roster, field technician assignment, field technician dispatching, upload territory,
map routes, contractor assignment, contractor invoice review, supervisor follow
up, appliance inventory, lead management, quality assurance, eligibility queue,
administrative history, user management, status updater, operational ticket, lead
management, “Contractor” dispatch center, “Contractor” schedule appointrnent,
“Contractor” invoice tracker, returned PDF, App-Standard, App-Recycling, Self-
Scheduling website, program rules & eligibility, data & report compilation
production

50

 

(R. 243-1, Pl.’s Resp. to Def.’s Facts jj 34.14) 'l`his description is too broad and generalized,15 and
it is not evidence of a concrete secret or other information that would allow the Court or a fact
finder to assess whether such information was kept secret or derives economic value. See IDX
Sys. Corp., 285 F.3d at 584; see also GlobalTap LLC, 2015 WL 94235, at *6. This broad
description of business methods and software does nothing to separate genuine trade secrets from
generic features that are part of every software program such as “ja]lgorithms and rules to
automate certain tasks,” (R. 243~1, Pl.’s Resp. to Def.’s Facts jj 34). See IDXSyS. Corp., 285
F.3d at 583-84 (finding that the plaintiff s description of its trade secret was insufficient to create
a triable issue because it did “not separate the trade secrets from the other information that goes
into any software package”); cf Motorola, Ine, v. Lemko Corp., No. 08 C 5427, 2012 WL 74319,
at *18 (N.D. lll. Jan. lO, 2012) (denying summary judgment because “ja]lthough [the plaintiff]
hajd] identified a large number of items, it ha[dj referred to particular documents, files,
inventions, and aspects of its technology, not simply general methods or areas of its business”).
The Court, therefore, finds that Plaintiff s DTSA claim cannot proceed to trial to the extent it is
based on the above broad categories of information

Additionally, none of this information can form the basis of Plaintiff s DTSA claim for

the simple reason that Plaintiff fails to come forward with any evidence showing that these broad

 

14 This information was redacted and filed under seal, but the Court finds that it was improperly redacted
because it is just a high-level, generalized description of software without revealing anything that would
allow someone to reverse-engineer, copy, or misappropriate Plaintiff’s confidential information See
Baxter Im"l, Inc. v. Abbotr Labs., 297 F.3d 544, 547 (7th Cir. 2002) (denying motion to seal and finding
that mere references to a confidential licensing agreement without revealing the substance of that
agreement were not confidential information that could properly be filed under seal). Like the Court,
Plaintiff` s expert recognizes that Plaintiff’ s trade secret descriptions are so generalized that a person could
not reverse-engineer the FAST Tool from those high-level descriptions (R. 245, Resp. at 13-14.)

15 Plaintist description of its trade secret in response to Defendant’s interrogatory No. 2l is even more
broad and consists of more than five pages of jargon describing all of Plaintiff’ s software, including
aspects of its software that are unrelated to Plaintiff s DTSA claim. (R. 243-9, Pl.’s lnterrog. Resps. at
1-8,)

51

 

categories of information are the information that Defendant allegedly misappropriated See IDX
Sys. Corp. , 285 F.Bd at 584 (affirming summary judgment because the description of the
plaintiff s claimed trade secrets was not accompanied by evidence that the defendants
misappropriated such trade secrets or unique algorithms that “power” the plaintiffs software
program)', GlobalTap LLC, 2015 WL 94235, at *7 (“[E]ven if [the plaintiff] did establish
identifiable trade secrets within the Business Plan or its list of partners, the record is devoid of
evidence showing that [the defendant] ever utilized those trade secrets. To prevail at trial, [the
plaintiff] would need to show that [the defendant] used its information for its own business
purpose.”). Instead, Plaintiff only presents evidence showing that Defendant improperly gained
access to the Next System Back End to obtain information that would allow Defendant to adapt
DSMTracker to have the same features as Plaintiff s FAST Tool, a very specific and concrete
software tool. (R. 248, Def.’s Resp. to Pl.’s Facts 1H[ 70-88; R. 245-11, Peterson Decl. at 14-16.)
The Court, therefore, grants summary judgment in Defendant’s favor on any DTSA claim based
on the broad categories of information referenced above that merely describe Plaintiff’ s software
in broad and generalized terms.16
The Court, however, finds that Plaintiff’ s DTSA claim survives summary judgment to the
extent it pertains to the features of the FAST Tool that were not part of DSl\/lTracker before

Defendant transitioned from the FAST Tool to DSMTracker. Plaintiff has come forward with

evidence showing that Defendant’s DSMTracl<er did not have all of the software features that

 

15 The Court disagrees with Plaintiff’s argument that the Court has already rejected Defendant’s summary
judgment argument going to the merits of whether Plaintiff has sufficiently identified its trade secrets

(R. 245, Resp. at 4-5.) The decision Plaintiff references is the Court’s prior decision resolving a discovery
dispute between the parties, not a decision resolving any issue on the merits or weighing in on whether
Plaintiff’s case raises triable issues of fact. (R. 125, Order at 34-37.) That decision expressly notes that
Defendant may challenge the specificity of Plaintiff’ s trade secret by filing “a motion for summary
judgment or rebut[ting] Plaintiff" s evidence at trial.” (Id. at 35.)

52

 

Plaintiff s FAST Tool had, such as online scheduling and inventory management, and that those
software features were added to DSMTracl<er after Defendant accessed the Next System Back
End. (R. 248, Def.’s Resp. to Pl.’s Facts fill 70-88; R. 245-l 1, Peterson Decl. at 14-16.) The
features of the FAST Tool that DSl\/lTracker did not have, including the FAST Tool’s industry
tracking and inventory management features, are specific enough trade secrets to survive
summary judgment See DO lt Best Corp. v. Passporr Sofm)are, Inc., No. 01 C 7674, 2005 WL
743083, at *13 (N.D. lll. l\/larch 31, 2005) (denying summary judgment where the plaintiff
“identif[ied] specific lines of code and specific software features for which it claims protection”);
cf IDX Sys. Corp., 285 F.3d at 584. The Court and a jury would be able to analyze whether
Defendant misappropriated specific features that were in the FAST Tool but missing from
DSl\/lTracker and later added to DSMTracker after Defendant accessed the Next System Back
End. See Peerless Irrdas., Inc., 2015 WL 1275908, at *13; cf. GlobalTap LLC, 2015 WL 94235,
at *6. Unlike its broad description of the trade secrets above, Plaintiff also puts forth evidence
creating a triable issue as to whether Defendant improperly accessed the Next System Back End
to copy the software features from the FAST Tool so that they could be added to DSMTracker,
(R. 248, Def.’s Resp. to Pl.’s Facts 1[11 70~88; R. 245-11, Peterson Decl. at 14~16). Cf IDXSys.
Corp., 285 F.Bd at 584', GlobalTap LLC, 2015 WL 94235, at *7. The Court, therefore denies the
motion for summary judgment as to Plaintiff’s DTSA claims to the extent those claims are based
on the unique features of the FAST Tool that were not part of DSMTracker until after Defendant
accessed the NeXt System Back End.

Next, Defendant argues that Plaintiff’ s DTSA claim fails because the FAST Tool and its
features are not secret. (R. 191, Mem. at 6, l2-16.) The DTSA provides that a protected “trade

secret” is one that “(A) the owner thereof has taken reasonable measures to keep such

53

 

information secret; and (B) the information derives independent economic value . . . from not
being generally known to, and not being readily ascertainable through proper means by, another
person who can obtain economic value from the disclosure or use of the information[.]” 18
U.S.C. § 1839(3)(A)~(B). In Defendant’s view, Plaintiff’s FAST Tool is not a protected trade
secret because Plaintiff failed to take “reasonable steps” to keep it secret, and because it Was
readily ascertainable to Defendant by proper means. (R. 191, l\/lem. at 12~17.)

The Court concludes, however, that there are too many factual disputes related to these
issues for Defendant to prevail on summary judgment “Typically, what measures are reasonable
in a given case is an issue for ajury.” Puroon, Irzc. v. Midwesr Phorographic Res. Ctr., Inc., No.
16 C 7811, 2018 WL 57763 34, at *5 (N.D. lll. Nov. 2, 2018) (internal quotation omitted).
Defendant argues that Plaintiff failed to reasonably protect its trade secrets because it did not:
require its independent contractors to sign nondisclosure agreements ; designate information
related to the FAST Tool as confidential; restrict access of the FAST Tool to Defendant’s
customers or other third parties ; or file under seal a description of it trade secrets (R. 191, at
13~16.) Plaintiff, however, disputes this characterization of the facts and comes forward with
evidence showing that it required its independent contractors to sign nondisclosure agreements,
(R. 245Fl 1, Peterson Decl. at 9-12; R. 245-16, Staszak Decl. at 5), and that it did not reveal any
unique software features of the FAST Tool to third parties or discuss those features in litigation
documents (R. 245-1, Pl.’s Resp. to Def.’s Facts 111 44~47, 51.) Accordingly, summary judgment
is not appropriate See Acr II Jewelry, LLC, 318 F. Supp. 3d at 1090 (denying summary judgment
because there was a factual dispute as to whether the plaintiff required its employees or others

that had access to its trade secrets to maintain the secrecy of those trade secrets).

54

 

The Court also finds that there are triable issues of fact as to whether the FAST Tool was
readily ascertainable to Defendant Defendant argues that Plaintiff’s FAST Tool was readily
ascertainable because Plaintiff posted a video demonstration of the FAST rl`ool on the lnternet,
(R. 191, at 12~13, 16-17), but Plaintiff has come forward with evidence showing that the lnternet
demonstration did not reveal the FAST Tool’s features that other software programs like
DSMTracl<er, lacked. (R. 243-5, Nelson Dep Tr. at 170-92, R. 245-11, Peterson Dep. Tr. at l2-
13; R. 245-1, Peterson Decl. at 12-13.) Defendant also maintains that the FAST Tool is readily
ascertainable because “Plaintiff has no evidence . , . that the FAST Tool functionalities are
unique to NEX'l`, are not readily ascertainable in the industry, and did not already exist in the
DSMTracker.” (R. 191, Mem. at 17.) The Court disagrees Plaintiff proffers evidence showing
that the FAST Tool does have unique features that did not exist in Defendant’s software and are
not readily ascertainable in the software industry. (See R. 243F5, Nelson Dep Tr. at 170-92;

R. 245-11, Peterson Dep. Tr. at 12-13; R. 245-1, Peterson Decl. at 12-13.) Defendant, therefore,
fails to carry its burden to show that no genuine dispute of material fact exists as to whether
Plaintiff took reasonable measures to protect its trade secrets or whether Plaintiff s trade secrets
were readily ascertainable in the industry generally or through proper means See 18 U.S.C.

§ 1839(3)(A)-(B).

Finally, Defendant contends that the DTSA claim fails because there is no dispute that
either Defendant or Plaintiff’s software developers own the FAST Tool. (R. 191, Mem. at
18-20.) Defendant is correct that Plaintiff must be the owner of the trade secrets that are the
subject of its DTSA claim, See 18 U.S.C. § 1839(3)-(4), but factual disputes remain as to who
owns the FAS'I` Tool. Defendant first argues that it owns the FAST Tool pursuant to the terms of

the MSA, (R. 191, l\/lem. at 18), but as explained above, the FAST Tool was not developed

55

 

pursuant to the MSA and there is a factual dispute as to whether the parties intended that their
relationship be governed by the terms of the MSA after the l\/ISA expired. Defendant argues that
if the MSA does not apply, then the independent contractors that Plaintiff hired to develop the
FAST Tool own it because Plaintiff never obtained agreements from those independent
contractors transferring to Plaintiff the rights to the FAST Tool. (Id. at 19-20.) Plaintiff,
however, presents evidence that it did obtain the rights to the FAST Tool from these independent
contractors (R. 245-1, Pl.’s Resp. to Def.’s Facts jle 6, ll.) The Court cannot resolve this dispute
on summary judgment and denies summary judgment on these grounds Accordingly,
Defendant’s motion for summary judgment as to the DTSA claim is granted to the extent
Plaintiff seeks redress for a trade secret other than the unique features of the FAST Tool
described herein. The motion for summary judgment on Plaintiff s DTSA claim, however, is
denied in all other respects
VI. Unjust Enrichment

Defendant argues that Plaintiff s unjust enrichment claim fails to the extent it is rooted in
the MSA, because the existence of an express contract like the MSA precludes a claim for unjust
enrichment (R. 191, Mem. at 27.) Defendant also argues that to the extent Plaintiff’ s unjust
enrichment claim is based on a misappropriation of trade secrets, the unjust enrichment claim
must also fail because Plaintiff s trade secret claim has no merit. (Id.) Plaintiff’s unjust
enrichment claim relates to the FAST Tool, as it seeks redress for Defendant’s misappropriation
of trade secrets related to the FAST Tool and failure to pay Plaintiff s invoices for use of the
FAST Tool. (R. 36, Compl. jljl 223-35.)

While the parties agree that they were operating under a month-to-rnonth agreement after

the MSA expired, they dispute whether the FAST Tool was subject to the month-to-month

56

 

agreement or any other agreement at all. (R. 248, Def.’s Resp. to Pl.’s Facts jj 44.) Thus,
although lllinois law bars an unjust enrichment claim where there is an express contract
governing the parties’ relationship, People ex rel. Hartigan v. E & E Hauling, Inc., 607 N.E.2d
165, 177 (1992), there remains a dispute as to whether that is the case here. The Court also
rejects Defendant’s argument that the unjust enrichment claim must fail because Plaintiff’ s
DTSA claim lacks merit. The Court has concluded above that Plaintiff’ s DTSA claim survives
summary judgment and therefore still has merit at this stage of the litigation Accordingly, the
Court denies summary judgment on Plaintiff s unjust enrichment claim.

VII. Promissory Estoppel

Plaintiff’ s promissory estoppel claim is based on software other than the FAST Tool that
Plaintiff developed for Defendant, which included security upgrades, “auto routing” upgrades, a
software application available on mobile devices, and a data exchange (R. 248, Def.’s Resp. to
Pl.’s Facts jj 52.) To establish promissory estoppel, Plaintiff must prove that (l) Defendant made
an unambiguous promise to Plaintiff, (2) Plaintiff relied on such promise, (3) Plaintiff’ s reliance
was expected and foreseeable by Defendant, and (4) Plaintiff relied on the promise to its
detriment Newron Tracror Sales, Inc. v. Kubora Tracior Corp., 906 N.E.2d 520, 523-24 (Ill.
2009). Defendant submits that summary judgment is warranted because Plaintiff’ s promissory
estoppel claim is based on promises that were “supported by consideration and not gratuitous.”
(R. 191, Mem. at 28.) Though Defendant avoids explicitly framing it as such, this is essentially
an argument that the parties had an enforceable contract, supported by consideration, for the
development of these additional software programs See All-Tech Telecom, Inc. v. Amway Corp.,
174 F.3d 862, 869 (7th Cir. 1999) (“Promissory estoppel is meant for cases in which a promise,
not being supported by consideration, would be unenforceable under conventional principles of

contract law. When there is an express contract governing the relationship out of which the

57`

 

promise emerged, and no issue of consideration, there is no gap in the remedial system for
promissory estoppel to fill.”).

The Court, however, finds that there is a genuine dispute of material fact as to whether
any consideration supported Defendant’s promise to pay Plaintiff for the additional software
programs because the parties dispute whether Defendant agreed to pay Plaintiff for the
additional software (R. 248, Def.‘s Resp. to Pl.’s Facts jj 52.) Plaintiff presents evidence
showing that Defendant asked Plaintiff to develop several software tools, Plaintiff developed the
software, and Defendant refused to pay Plaintiff. (Id.; R. 245-11, Peterson Decl. at 7~8.)
Defendant disputes these facts with evidence that it “intended certain tools to be developed,” but
that Plaintiff never completed its development and the cost of any such software development
was accounted for in other payments Defendant made. (R. 248, Def.’s Resp. to Pl.’s Facts jj 52.)
The record simply does not bear out undisputed evidence of a bargained-for exchange and
enforceable contract between the parties for development of these additional software tools With
factual disputes still in play, the Court cannot grant summary judgmentl See Celorex Corp., 477
U.S. at 322.

Again focusing on the parties’ contractual relationship, Defendant argues that Plaintiff’ s
promissory estoppel claim fails because Defendant “paid for the billed services it agreed to pay”
and there “is no evidence [Defendantj agreed to pay [Plaintiff] for items that [Plaintiff| never
billed” for during the parties’ relationship (R. 191, Mem. at 28.) This argument goes to what the
parties did or did not °‘agree” to and therefore does not address promissory estoppel, a doctrine
that applies in the absence of an agreement See Marrhews v. Chi. Transz'rAuth., 51 N.E.3d 753,
779 (111. 2016). (“[Pjromissory estoppel is proper only in the absence of an express agreement.”).

Whether Defendant “agreed” to pay Plaintiff for items that Plaintiff did not submit a bill for is

58

 

irrelevant and cannot support judgment; promissory estoppel does not look at an agreement but
instead looks at whether Defendant made a promise to Plaintiff that Plaintiff foreseeably relied
upon to its detrimentl See Newron Tractor Sales, Inc., 906 N.E.2d at 523.

Similarly, Defendant’s assertion that it “paid for the billed services it agreed to pay”
repeats the contention that the parties had an express agreement and that Defendant paid for the
additional software under an agreement covering such additional software (R. 191 , Mem. at 28.)
The Court again rejects this argument because there are disputes of material fact as to whether
the parties had an enforceable agreement covering the additional software and whether
Defendant paid Plaintiff for this additional software (R. 248, Def.’s Resp. to Pl.’s Facts jj 52.)

Defendant also argues that Plaintiff’ s promissory estoppel claim cannot survive summary
judgment because there is no evidence that Defendant promised to “pay for things that Plaintiff
claimed to have developedj.j” The Court is not persuaded Plaintiff presents evidence showing
that Defendant promised to pay Plaintiff if Plaintiff developed the additional software, it
developed software in reliance on such promises and Defendant did not pay Plaintiff for the
software (R. 248, Def.’s Resp. to Pl.’s Facts jj 52; R. 245-11, Peterson Decl. at 7»8.) This
evidence covers all the elements of a promissory estoppel claim and is enough to survive
summary judgment. See Newton Tractor Sales, Inc., 906 N.E.Zd at 523.

Finally, Defendant argues without citation to the record or any legal authority, that
Plaintiff' s promissory estoppel claim fails because there is no evidence that Plaintiff justifiably
relied on Defendant’s promises or that Plaintiff s reliance on Defendant’s promises was
foreseeable (R. 191, Mern. at 28.) These perfunctory and undeveloped arguments are waived.
See United Smres v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991) (“We repeatedly have made

clear that perfunctory and undeveloped arguments and arguments that are unsupported by

59

 

pertinent authority, are waived[.j”). Notwithstanding, the Court finds that Plaintiff does present
evidence creating a triable issue as to whether Plaintiff j ustifiably relied on Defendant’s promises
and whether Plaintiff’ s reliance was foreseeable, (R. 248, Def.’s Resp. to Pl.’s Facts jj 52',

R. 245-11, Peterson Decl. at 7-8). See Ricco v_ Sw. Surgery Ctr., LLC, 73 F. Supp. 3d 961, 973
(N.D. lll. 2014) (“[thether‘ Plaintiff’s reliance . . . was reasonable and justifiable is a question
of fact for a jury.”); Tri`ad Capita.l Mgmt, LLC v. Privare liquin Capi`fal Corp., No. 07FC~3641,
2010 WL 3023409, at *9 (N.D. lll. luly 29, 2010) (same). Accordingly, Plaintiff’s promissory
estoppel claim survives summary judgment

VIII. Compensation of Plaintiff’s Experts

Finally, Plaintiff moves to compel Defendant to compensate Plaintiff s experts for time
spent preparing for and attending depositions pursuant to Federal Rule of Civil Procedure
26(b)(4)(E)(i), which provides that, “[u]nless manifest injustice would result, the court must
require that the party seeking discovery: pay the expert a reasonable fee for time spent in
responding to discovery[.]” FED. R. Clv. P. 26(b)(4)(E)(i). Plaintiff seeks a total of $24,714.29
for Valerdi and its other expert, Jeffery Snell (“Snell”). (R. 271, l\/lot. at 11.) Defendant does not
dispute that it must compensate Plaintiff’ s experts; instead Defendant argues that it is premature
to compensate them and that their requested fees are unreasonable (R. 278, Resp. at 1-3.)

Defendant’s argument that it is premature to compensate Plaintiff s experts is based on its
reasoning that “manifest injustice” would result in compensating Plaintiff s experts if the Court
grants summary judgment or grants Defendant’s motion to exclude any of Plaintiff s experts
Defendant points to no binding authority that supports its position, and its argument is weakened
because the Court has not decided to grant summary judgment on all of Plaintiff’ s claims or
exclude experts at this time. Additionally, “the timing of a party’s request for this cost is not a

bar to recovery under this rule.” Great Lakes Drea’ge & Dock Co. v. Commercial Union Assur.

60

 

Co., No. 94 C 2579, 2000 WL 1898533, at *3 (N.D. lll. Sept. 18, 2000); See also Chambers v.
Ingram, 858 F.2d 35l, 361 (7th Cir. 1988) (finding that the timing of a request for
reimbursement of expert fees is not a bar to reimbursement). The Court, therefore, rejects
Defendant’s argument that Plaintiff’s motion is premature

Defendant also maintains that the Court should reserve ruling on Plaintiff"s motion so
that the Court can assess whether manifest injustice bars recovery of fees for Plaintiff s experts
(R. 278, Resp. at 2.) “A finding of manifest injustice is rare and is granted only in extreme
circumstances” Se-Kure Conrrols, Inc. v. Vanguard Prod. Grp., Inc., 873 F. Supp. 2d 939, 957
(N.D. lll. 2012). This case does not present such circumstances and therefore the Court declines
to delay compensation of Plaintiff s experts See, e.g., Fairley v. Ana’rews, No. 03 C 5207, 2008
WL 961592, at *5 (N.D. lll. Apr. 8, 2008) (no manifest injustice by requiring party to
compensate expert whose opinion was partially stricken as inadmissible)', see also Research Sys.
Corp. v. IPSOS Publicire, 276 F.3d 914, 920 (7th Cir. 2002) (no abuse of discretion in trial
court’s rejection of manifest injustice argument where there was no evidence to support the
plaintiff s theory that the defendant had disclosed experts just to impose a burden on the plaintiff
to depose experts). Accordingly, the Court will not reserve its ruling on Plaintiff’ s motion.

Defendant’s next argument is that the requested fees for Plaintiff’ s experts are
unreasonable and that Plaintiff s experts should be compensated no more than 813,259.29.
(R. 278, Resp. at 2-7.) c‘[Cjourts determine the reasonableness of an expert’s fee by considering
the following factors: (1) the expert’s area of expertise; (2) the education and training required to
provide the expert insight that is sought; (3) the prevailing rates of other comparably respected
available experts (4) the nature, quality, and complexity of the discovery responses provided; (5)

the fee actually being charged to the party that retained the expert; (6) fees traditionally charged

61

 

by the experth related matters; and (7) any other factor likely to be of assistance to the court in
balancing the interests implicated by Rule 26.” Se~Kzrre Comrols, Inc., 873 F. Supp. 2d at 955.
“The party seeking reimbursement of their expert witness fees has the burden of demonstrating
to the court that the expert’s rate and fee are reasonable.” Id.

First, Defendant argues that Plaintiff s experts should only be awarded fees for deposition
preparation time for a number of hours that is equal to the length of their depositions (R. 278,
Resp. at 3-6.) Plaintiff, on the other hand, argues that compensation for a little less than a 311
ratio of deposition preparation hours to deposition hours is reasonable (R. 271, Mot. at 7-10.)
“To determine whether an expert’s preparation time was reasonabie, courts in this district have
looked to the preparation time in relation to the deposition time, and the nature or complexity of
the case, to establish a reasonable ratio of preparation time to actual deposition time for the
case.” LK Nufrirz`on, LLC v. Premier Research Labs, LP, No. 12 CV 7905, 2015 WL 4466632, at
*3 (N.D. lll. July 21, 2015) (quotation cmitted). “Courts have approved of a 1:1 ratio up to a 3:1
ratio depending on the nature of the required document review, breadth of the expert’s
involvement, and difficulty of the issues.” Ia’. “Also relevant is how the expert spent his time and
the specificity with which the expert describes that time in the invoice.” Id.

Upon review of the invoices submitted by Plaintiff’ s experts, (R. 277~1, Snell Invoice;

R. 277-2, Valerdi Invoice), the Court finds nothing excessive or unreasonable about the hours
they spent preparing for their depositions, which included reviewing documents and expert
reports submitted in this case. Additionally, this case concerns Plaintiff s trade secrets and other
complex issues related to computer software (See R. 36, Am. Compl. 1[11 194~260.) in such
cases, a 321 ratio has been found to be reasonable See, e.g., Se-Kure Controls, Inc., 873 F. Supp.

2d at 956 (awarding fees for a 3 :1 ratio of deposition preparation time to deposition length in a

62

 

patent infringement case and collecting other cases awarding similar fees in other complex cases
and cases involving intellectual property). The Court, therefore, awards Plaintiff all the fees for
deposition preparation time that it seeks.

Second, Defendant argues that Valerdi’s fees for an inflated “weeken ” rate is
unreasonable (R. 278, Resp. at 6.) The Court agrees. The above factors for determining the
reasonableness of expert witness’ hourly rate are generally related to the expert’s area of
expertise, his or her Work product, and other factors relating to the market rate for the expert’s
services See Se-Kure Com`rols, Inc., 873 F. Supp. 2d at 955. An increased “weekend” rate finds
no support in these factors, and Plaintiff fails to provide any compelling reason why the Court
should award additional fees for work completed over the weekend (See R. 283, Reply at 5-6.)
rl`he Court, therefore, will subtract $760 from the amount Defendant must pay Plaintiff, which is
the amount that represents the additional fees resulting from Valerdi’s increased “weekend” rate.

Finally, Defendant argues that the Court should not award Plaintiff the $2,500 it seeks for
Snell’s review of his own deposition testimony. (R. 278, Resp. at 7.) The Court agrees that the
amount of time Snell spent reviewing his own deposition transcript for accuracy#almost the
same amount of time that he spent sitting for the deposition-is excessive, and the Court will
reduce this amount by half, or fi§1,250J which is a reasonable amount in light of the above factors
related to the reasonableness of expert fees. SeFKure Com‘rols, Inc., 873 F. Supp. 2d at 957.
'l`hus, the Court subtracts $2,010 from the $24,714.29 that Plaintiff requests in expert fees, with
this subtraction accounting for Valerdi’s “weekend” rate and half of Snell’s time reviewing his
own deposition testimony. Defendant, therefore, must compensate Plaintiff 822,704.29 for expert

witness fees.

63

 

CONCLUSION

For the foregoing reasons, Defendant’s amended motion for summary judgment (R. 190)
is GRANTED in part and DENlED in part as set forth herein.

Defendant’s motion to strike (R. 225) is GRANTED in part, only as to Defendant’s
request that Plaintiff produce full metadata for documents that were not produced before the
discovery deadline as well as all correspondence related to those documents Plaintiff shall make
this production within 14 days of the date of this order. Defendant’s motion to strike (R. 225) is
DENIED in all other respects Defendant’s motion to exclude portions of Valerdi’s testimony
(R. 230) is DENIED, and Plaintiff’ s motion to strike (R. 221) is DENIED.

Lastly, the Court GRANTS in part and DENIES in part, as set forth herein, Plaintiff’ s
motion to compel Defendant to pay Plaintiff’ s experts (R. 277). Defendant is ordered to
compensate Plaintiff $22,704.29 for expert witness fees.

The parties shall appear for a status hearing on March 13, 2019, at 9:45 a.m. for the
express purpose of setting a priority trial date. The parties are DIRECTED to reevaluate their
settlement positions in light of this opinion and to exhaust all settlement possibilities prior to the

status hearing.

EN'I`ERED: M

Chief Judge Rubén Castillo
United States District Court

Dated: February 27, 2019

64

 

